EXHIBIT 10.41

 

EXECUTION VERSION

 

 

 

Published CUSIP Number:

 

CREDIT AGREEMENT
dated as of February 24, 2006

among

CSC HOLDINGS, INC.,
as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,
as Restricted Subsidiaries,



THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent and L/C Issuer,

BANC OF AMERICA SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers,

BANC OF AMERICAS SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and
JPMORGAN SECURITIES, INC.,
as Book Runners on the Revolving Credit Facility and the Term A Facility,

CITIBANK, N.A.,
as Syndication Agent,

and

CREDIT SUISSE
BEAR STEARNS CORPORATE LENDING INC.,
JPMORGAN SECURITIES, INC.
and
MERRILL LYNCH CAPITAL CORPORATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 1.01

 

Certain Defined Terms

1

Section 1.02

 

Other Interpretive Provisions

32

Section 1.03

 

Accounting Terms

33

Section 1.04

 

Rounding

33

Section 1.05

 

Times of Day

33

Section 1.06

 

Letter of Credit Amounts

33

Section 1.07

 

Currency Equivalents Generally

34

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01

 

The Loans

34

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

35

Section 2.03

 

Letters of Credit

37

Section 2.04

 

Prepayments

45

Section 2.05

 

Termination or Reduction of Commitments

48

Section 2.06

 

Repayment of Loans

48

Section 2.07

 

Interest

50

Section 2.08

 

Fees

50

Section 2.09

 

Computation of Interest and Fees

51

Section 2.10

 

Evidence of Debt

51

Section 2.11

 

Payments Generally; Administrative Agent’s Clawback

52

Section 2.12

 

Sharing of Payments by Lenders

54

Section 2.13

 

Increase in Commitments

55

Section 2.14

 

Incremental Term Facility

57

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01

 

Taxes

57

Section 3.02

 

Illegality

59

Section 3.03

 

Inability to Determine Rates

60

Section 3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

60

Section 3.05

 

Compensation for Losses

62

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

63

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GUARANTY

 

Section 4.01

 

Guaranty

63

Section 4.02

 

Rights of Lenders

64

Section 4.03

 

Certain Waivers

64

Section 4.04

 

Obligations Independent

64

Section 4.05

 

Subrogation

64

Section 4.06

 

Termination; Reinstatement

65

Section 4.07

 

Subordination

65

Section 4.08

 

Stay of Acceleration

65

Section 4.09

 

Condition of Company

65

Section 4.10

 

Limitation on Guaranty

66

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01

 

Conditions of Initial Credit Extension

66

Section 5.02

 

Conditions to all Credit Extensions

69

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01

 

Existence, Qualification and Power

70

Section 6.02

 

Subsidiaries; Affiliates; Loan Parties

70

Section 6.03

 

Authority; No Conflict

71

Section 6.04

 

Financial Condition

71

Section 6.05

 

Litigation, Compliance with Laws

72

Section 6.06

 

Titles and Liens

72

Section 6.07

 

Regulation U; Investment Company Act

73

Section 6.08

 

Taxes

73

Section 6.09

 

Other Credit Agreements

73

Section 6.10

 

Full Disclosure

73

Section 6.11

 

No Default

73

Section 6.12

 

Approval of Regulatory Authorities

74

Section 6.13

 

Binding Agreements

74

Section 6.14

 

Franchises

74

Section 6.15

 

Collective Bargaining Agreements

74

Section 6.16

 

Investments

74

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

COVENANTS OF THE
COMPANY AND THE RESTRICTED SUBSIDIARIES

 

Section 7.01

 

Financial Statements and Other Information

75

Section 7.02

 

Taxes and Claims

78

Section 7.03

 

Insurance

78

Section 7.04

 

Maintenance of Existence; Conduct of Business

78

Section 7.05

 

Maintenance of and Access to Properties

78

Section 7.06

 

Compliance with Applicable Laws

78

Section 7.07

 

Litigation

79

Section 7.08

 

Subsidiaries

79

Section 7.09

 

Franchises

80

Section 7.10

 

Use of Proceeds

80

Section 7.11

 

Further Assurances

80

Section 7.12

 

Indebtedness

80

Section 7.13

 

Contingent Liabilities

81

Section 7.14

 

Liens

82

Section 7.15

 

Leases

83

Section 7.16

 

TKR

83

Section 7.17

 

Investments

84

Section 7.18

 

Restricted Payments

84

Section 7.19

 

Business

85

Section 7.20

 

Transactions with Affiliates

85

Section 7.21

 

Amendments of Certain Instruments

85

Section 7.22

 

Issuance of Stock

86

Section 7.23

 

Operating Cash Flow

86

Section 7.24

 

Cash Flow Ratio

86

Section 7.25

 

Senior Secured Leverage Ratio

87

Section 7.26

 

Incremental Term Facility Covenants

87

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01

 

Events of Default

88

Section 8.02

 

Remedies upon Event of Default

91

Section 8.03

 

Application of Funds

92

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.01

 

Appointment and Authority

93

Section 9.02

 

Rights as a Lender

94

Section 9.03

 

Exculpatory Provisions

94

Section 9.04

 

Reliance by Administrative Agent

95

Section 9.05

 

Delegation of Duties

95

Section 9.06

 

Resignation of Administrative Agent

95

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

96

Section 9.08

 

No Other Duties, Etc.

97

 

iii

--------------------------------------------------------------------------------


 

Section 9.09

 

Administrative Agent May File Proofs of Claim

97

Section 9.10

 

Collateral and Guaranty Matters

98

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01

 

Amendments, Etc.

98

Section 10.02

 

Notices; Effectiveness; Electronic Communications

100

Section 10.03

 

No Waiver; Cumulative Remedies

102

Section 10.04

 

Expenses; Indemnity; Damage Waiver

103

Section 10.05

 

Payments Set Aside

105

Section 10.06

 

Successors and Assigns

105

Section 10.07

 

Right of Setoff

110

Section 10.08

 

Interest Rate Limitation

111

Section 10.09

 

Counterparts; Integration; Effectiveness

111

Section 10.10

 

Survival of Representations and Warranties

111

Section 10.11

 

Severability

111

Section 10.12

 

Replacement of Lenders

112

Section 10.13

 

Governing Law; Jurisdiction; Etc.

112

Section 10.14

 

Waiver of Jury Trial

113

Section 10.15

 

No Advisory or Fiduciary Responsibility

114

Section 10.16

 

USA PATRIOT Act Notice

114

Section 10.17

 

Senior Indebtedness

115

Section 10.18

 

Liability of General Partners and Other Persons

115

Section 10.19

 

Authorization of Third Parties to Deliver Information and Discuss Affairs

115

Section 10.20

 

Acknowledgement

115

 

Schedule 1.01(i)

 

Restricted Subsidiaries

Schedule 1.01(ii)

 

Unrestricted Subsidiaries

Schedule 1.01(iii)

 

Guarantors

Schedule 2.01

 

Commitments and Applicable Percentages

Schedule 2.03

 

Existing Letters of Credit

Schedule 6.02

 

Subsidiaries; Affiliates; Loan Parties

Schedule 6.03

 

Required Consents and Regulatory Approvals

Schedule 6.05

 

Existing Litigation

Schedule 6.14

 

Existing Franchises

Schedule 6.16

 

Existing Investments

Schedule 7.12

 

Existing Indebtedness

Schedule 7.13

 

Existing Guarantees

Schedule 7.14

 

Existing Liens

Schedule 7.20

 

Transactions with Affiliates

Schedule 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

Schedule 10.06

 

Processing and Recordation Fees

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Committed Loan Notice

EXHIBIT B-1

 

Form of Term Note

EXHIBIT B-2

 

Form of Revolving Credit Note

EXHIBIT C

 

Form of Compliance Certificate

EXHIBIT D-1

 

Form of Certificate as to Quarterly Financial Statements

EXHIBIT D-2

 

Form of Certificate as to Annual Financial Statements

EXHIBIT E

 

Form of Opinion of Counsel to the Company and the Restricted Subsidiaries

EXHIBIT F-1

 

Form of Opinion of Special New York Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT F-2

 

Form of Opinion of Special New Jersey Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT F-3

 

Form of Opinion of Special FCC Counsel to the Company and the Restricted
Subsidiaries

EXHIBIT G

 

Form of Opinion of Special New York Counsel to the Administrative Agent

EXHIBIT H

 

Form of Assignment and Assumption Agreement

EXHIBIT J

 

Form of Incremental Term Supplement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of February
24, 2006, among CSC HOLDINGS, INC., a Delaware corporation (the “Company”), the
Restricted Subsidiaries identified herein, the banks which are parties hereto,
together with their respective successors and assigns, and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent and L/C Issuer.

 

WHEREAS, on June 26, 2001, the Company, certain of its subsidiaries named
therein, the several banks whose names are set forth on the signature pages
thereof, and Toronto Dominion (Texas), Inc., as arranging agent and as
administrative agent, entered into the Existing Credit Agreement;

 

WHEREAS, the Company and the Restricted Subsidiaries are engaged in the business
of developing, constructing, owning, acquiring, altering, repairing, financing,
operating, maintaining, publishing, distributing, promoting and otherwise
exploiting cable television systems and related businesses, including, without
limitation, telecommunications services, data transmission and telephony
activities; and

 

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth in Section 7.10, including the repayment in full of all amounts
outstanding under the Existing Credit Agreement and the replacement thereof with
these facilities, and the Lenders are willing to do so on the terms and
conditions set forth herein, and each of the Guarantors expects to derive
benefit, directly or indirectly, from such extensions of credit.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01       Certain Defined Terms.  As used herein, the following terms
shall have the following meanings:

 

“Accumulated Funding Deficiency” shall mean an accumulated funding deficiency as
defined in Section 302 of ERISA.

 

“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

 

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person which owns directly or indirectly 10% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a corporation or
partnership solely by reason of his or her being an officer, director or partner
of such entity, except in the case of a partner if his or her interests in such
partnership shall qualify him or her as an Affiliate.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement Date” means February 24, 2006.

 

“Annualized Operating Cash Flow” shall mean, as at any date, an amount equal to
the sum of (i) Operating Cash Flow (excluding any non-recurring cash items of
the Company and its Restricted Subsidiaries in excess of $10,000,000 included in
deriving Operating Cash Flow in such period) for the period of three complete
consecutive calendar months ending on or most recently prior to such date,
multiplied by four, plus (ii) any non-recurring cash items excluded in clause
(i) above.

 

 “Applicable Percentage” means (a) in respect of the Term A-1 Facility, with
respect to any Term A-1 Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A-1 Facility represented by (i) on or prior to
the Closing Date, such Term A-1 Lender’s Term A-1 Commitment at such time and
(ii) thereafter, the principal amount of such Term A-1 Lender’s Term A-1 Loans
at such time, (b) in respect of the Term A-2 Facility, with respect to any
Term A-2 Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term A-2 Facility represented by (i) on or prior to the Closing
Date, such Term A-2 Lender’s Term A-2 Commitment at such time and
(ii) thereafter, the principal amount of such Term A-2 Lender’s Term A-2 Loans
at such time, (c) in respect of the Incremental Term Facility, if any, with
respect to any Incremental Term Lender at any time, the percentage (carried out
to the ninth decimal place) of the Incremental Term Facility represented by
(i) on or prior to the Incremental Term Closing Date, such Incremental
Term Lender’s Incremental

 

2

--------------------------------------------------------------------------------


 

Term Commitment at such time and (ii) thereafter, the principal amount of such
Incremental Term Lender’s Incremental Term Loans at such time and (d) in respect
of the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 (or, in the case of any
Incremental Term Lender, on Schedule I to the Incremental Term Supplement, if
any) or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

 

 “Applicable Rate” means, (a) with respect to each Term A Facility and the
Revolving Credit Facility, the applicable percentage per annum set forth below
determined by reference to the Cash Flow Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.01(d), provided that, (i) for the first six months following the Closing Date,
the Applicable Rate in respect of the Term A-1 Facility and the Revolving Credit
Facility shall not be less than 0.25% per annum for Base Rate Loans and 1.25%
per annum for Eurodollar Rate Loans and (ii) from the 91st day following the
Closing Date until the Maturity Date applicable to the Term A-2 Facility, the
then Applicable Rate in respect to the Term A-2 Facility shall be increased by
0.25%:

 

 

 

 

 

Revolving Credit Facility
and
Term A-1 Facility

 

Term A-2 Facility

 

Pricing
Level

 

Cash Flow
Ratio

 

Eurodollar
Rate
(Letters of
Credit)

 

Base
Rate

 

Eurodollar
Rate

 

Base
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

<4.00:1

 

0.75

%

0.00

%

1.25

%

0.25

%

2

 

>4.00:1 but <4.75:1

 

1.00

%

0.00

%

1.25

%

0.25

%

3

 

>4.75:1 but <5.50:1

 

1.25

%

0.25

%

1.25

%

0.25

%

4

 

>5.50:1 but <6.50:1

 

1.50

%

0.50

%

1.50

%

0.50

%

5

 

>6.50:1

 

1.75

%

0.75

%

1.75

%

0.75

%

 

3

--------------------------------------------------------------------------------


 

and (b) in respect of any Incremental Term Facility, the rate specified as such
in the Incremental Term Supplement.

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Cash Flow Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.01(d); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 5 shall apply in
respect of each Term A Facility and the Revolving Credit Facility as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A-1
Facility, the Term A-2 Facility, the Revolving Credit Facility or the
Incremental Term Facility, if any, a Lender that has a Commitment with respect
to such Facility or holds a Term A-1 Loan, a Term A-2 Loan, a Revolving Credit
Loan or an Incremental Term Loan, if any, respectively, at such time, and
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders.

 

 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means the letter agreement, dated February 24,
2006, among the Company, the Administrative Agent and the L/C Issuer.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or an Incremental
Term Loan, if any, that bears interest based on the Base Rate.

 

 “Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing or an
Incremental Term Borrowing, if any, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

 

 “Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Credit Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Flow Ratio” shall mean, as at any date, the ratio of (i) the sum of the
aggregate outstanding principal amount of all Indebtedness of the Company and
the Restricted Subsidiaries outstanding on such date (determined on a
consolidated basis) plus (but without duplication of Indebtedness supported by
Letters of Credit) the aggregate undrawn face amount of all L/C Obligations
outstanding on such date to (ii) Annualized Operating Cash Flow determined as at
the last day of the quarter covered by the then most recent Compliance
Certificate delivered to the Lenders pursuant to Section 7.01(d) hereof, a copy
of which has been delivered to the Administrative Agent (and any change in such
ratio as a result of a change in the amount of Indebtedness or Letters of Credit
shall be effective as of the date such change shall occur and any change in such
ratio as a result of a change in the amount of Annualized Operating Cash Flow
shall be effective as of the date of receipt by the Administrative Agent of the
Compliance

 

5

--------------------------------------------------------------------------------


 

Certificate delivered pursuant to Section 7.01(d) hereof, reflecting such
change).  Notwithstanding the foregoing, for purposes of calculating the Cash
Flow Ratio, there shall be excluded from Indebtedness, to the extent otherwise
included as Indebtedness, (A) any deferred or contingent obligation of the
Company to pay the consideration for an Investment not prohibited by Section
7.17 hereof to the extent such obligation can be satisfied with the delivery of
common stock of the Parent Corp. or other equity interests of the Parent and the
Company covenants and agrees in a notice to the Administrative Agent that such
obligation shall be satisfied solely by the delivery of such common stock or
other equity interests; (B) any deferred purchase price in connection with any
acquisition not prohibited by Section 7.17 to the extent that the Company’s
obligations in respect of such deferred purchase price consist solely of an
agreement to deliver common stock of the Parent Corp. or other equity interests
of the Parent; (C) all obligations under any interest rate Swap Contract; and
(D)(x) all obligations under any Guarantee permitted under subparagraph (viii)
of Section 7.13 hereof and (y) all obligations under any Guarantee not
prohibited by Section 7.13 hereof so long as the obligations under such
Guarantees referred to in this clause (y) are payable, solely at the option of
the Company, in common stock of the Parent Corp. or other equity interests of
the Parent and the Company covenants and agrees in a notice to the
Administrative Agent that such obligation shall be satisfied solely by the
delivery of such common stock or other equity interests.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

 “Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.05.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

6

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent for the Lenders under the Pledge Agreement and its successors in such
capacity.

 

“Collateral Documents” means, collectively, the Pledge Agreement, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commitment” means a Term A Commitment, a Revolving Credit Commitment or an
Incremental Term Commitment, if any, as the context may require.

 

 “Commitment Fee” shall have the meaning given to such term in Section 2.08(a)
hereof.

 

“Commitment Increase Threshold” means $3,500,000,000.

 

“Company” shall have the meaning given to such term in the preamble to this
Credit Agreement.

 

“Company Materials” has the meaning specified in Section 7.01

 

“Compliance Certificate” shall mean a certificate of a senior financial
executive of the Company in substantially the form of Exhibit C hereto.

 

“Consolidated Cash Taxes” shall mean, for any period, the sum of all federal,
state and local income taxes on operations paid during such period by the
Company and the Restricted Subsidiaries and all tax consolidated Unrestricted
Subsidiaries taken as a whole, net of any actual reimbursements therefor
received from any Unrestricted Subsidiaries.

 

 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

7

--------------------------------------------------------------------------------


 

“CSC Technology” shall mean CSC Technology, Inc., a Delaware corporation.

 

“Debenture Debt” shall mean (i) all debt listed on Schedule 7.12 hereto under
the heading “Subordinated Debentures” or “Senior Debentures” and (ii) all
Permitted Debt.

 

“Debt Instruments” shall mean, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) dispositions of
inventory in the ordinary course of business; and (iii) dispositions of property
by any Restricted Subsidiary to the Company or to another Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Company or a Guarantor.

 

“Dolan” shall mean Charles F. Dolan.

 

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and (iii)
above to the extent acting in such capacity on behalf of any Dolan Family Member
or Members and not individually and (v) any corporation, partnership, limited
liability company or other similar entity, in each case 80% of which is owned
and controlled by any of the foregoing or combination of the foregoing.

 

“Dolan Family Members” shall mean Dolan, his spouse, his descendants and any
spouse of any of such descendants.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” means (a) with respect to any assignment of any Revolving
Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit Lender, (ii)
an Affiliate of a Revolving Credit Lender, and (iii) any other Person (other
than a natural person) approved by (A) the Administrative Agent, (B) in the case
of any assignment of a Revolving Commitment, the L/C Issuer, and (C) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed), (b) subject to clause (c) below,
with respect to any assignment of any Term Commitment or Term Loan, (i) a
Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund, and (iv) any
other Person (other than a natural person) approved by (A) the Administrative
Agent, and (B) in the case of the Term A-1 Facility and unless an Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed), and (c) with respect to any assignment of
any Term A-2 Commitment or Term A-2 Loan by any Term A-2 Lender made prior to
June 30, 2006, (i) an Affiliate of such Term A-2 Lender and (ii) any other
Person (other than a natural person) approved by, unless an Event of Default has
occurred and is continuing, the Company; provided that, in each case,
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean, when used with respect to a Plan, ERISA, the PBGC
or a provision of the Code pertaining to employee benefit plans, any Person that
is a member of any group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code of which the Company is a member.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

 “Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

 

 

1.00 – Eurodollar Reserve Percentage

 

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such

 

10

--------------------------------------------------------------------------------


 

time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or an
Incremental Term Loan, if any, that bears interest at a rate based on the
Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” shall mean any of the events described in Article VIII
hereof.

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 180 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a leasehold, the termination or expiration of such leasehold.

 

“Excluded Indebtedness” shall have the meaning given to such term in Section
8.01(e) hereto.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch

 

11

--------------------------------------------------------------------------------


 

profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Company is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.12), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain Seventh Amended and Restated
Credit Agreement dated as of June 26, 2001, among the Company, the Restricted
Subsidiaries named therein, Toronto Dominion (Texas), Inc., as agent, and a
syndicate of lenders.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.03.

 

 “Facility” means the Term A-1 Facility, the Term A-2 Facility, the Revolving
Credit Facility or the Incremental Term Facility, if any, as the context may
require.

 

“Facility Fee Letter” means the letter agreement, dated February 24, 2006, among
the Company, the Joint Lead Arrangers and the Initial Lenders.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Facility Fee Letter and the Bank of America Fee Letter.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Franchise” shall mean a franchise, license or other authorization or right to
construct, own, operate, promote and/or otherwise exploit any cable television
system

 

12

--------------------------------------------------------------------------------


 

granted by the Federal Communications Commission (or any successor agency of the
Federal government) or any state, county, city, town, village or other local
governmental authority.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lenders” shall have the meaning set forth in Section 10.06(h).

 

“Guarantee” shall have the meaning given to such term in Section 7.13 hereof.

 

“Guarantors” shall mean the Persons set forth on Schedule 1.01(iii) hereto and
each New Restricted Subsidiary required to become a Guarantor pursuant to
Section 7.08 hereof.

 

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Honor Date” shall have the meaning given to such term in Section 2.03(c)(i).

 

13

--------------------------------------------------------------------------------


 

“Increase Effective Date” has the meaning specified in Section 2.13(d).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Incremental
Term Lenders pursuant to Section 1 of the Incremental Term Supplement.

 

“Incremental Term Closing Date” means the first date all the conditions
precedent set forth in the Incremental Term Supplement are satisfied or waived
in accordance with Section 10.01.

 

“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make Incremental Term Loans to the Company pursuant to Section 1
of the Incremental Term Supplement in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule I to the Incremental Term Supplement under the caption “Incremental
Term Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Incremental Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement.

 

“Incremental Term Facility” means, at any time, (a) on or prior to the
Incremental Term Closing Date, the aggregate amount of the Incremental
Term Commitments at such time and (b) thereafter, the aggregate principal amount
of the Incremental Term Loans of all Incremental Term Lenders outstanding at
such time.

 

“Incremental Term Lender” means at any time, (a) on or prior to the Incremental
Term Closing Date, any Lender that has an Incremental Term Commitment at such
time and (b) at any time after the Incremental Term Closing Date, any Lender
that holds Incremental Term Loans at such time.

 

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under the Incremental Term Facility.

 

“Incremental Term Note” means a promissory note made by the Company in favor of
an Incremental Term Lender, evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit A to the
Incremental Term Supplement.

 

“Incremental Term Supplement” has the meaning specified in Section 2.14(b).

 

“Indebtedness” shall mean, as to any Person, Capital Lease Obligations of such
Person and other indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of business of such
Person.  Without limiting the generality of the foregoing, such term shall
include (a) when applied to the Company and/or any Restricted Subsidiary, all
obligations of the Company and/or any Restricted

 

14

--------------------------------------------------------------------------------


 

Subsidiary under Swap Contracts and (b) when applied to the Company or any other
Person, all Indebtedness of others Guaranteed by such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Lenders” shall mean Bank of America, Citibank, N.A., Bear Stearns
Corporate Lending Inc., Credit Suisse, JPMorgan Chase Bank, National
Association, and Merrill Lynch Capital Corporation.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investments” shall have the meaning given to such term in Section 7.17 hereof.

 

“ISP” shall mean the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or any Subsidiary or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

15

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” means Banc of America Securities LLC and Citigroup Global
Markets Inc., in their capacity as exclusive joint lead arrangers.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

 “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder or,
with respect to Existing Letters of Credit, The Toronto-Dominion Bank.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Leases” shall mean leases and subleases (excluding Capital Lease Obligations),
licenses to use property, easements and pole attachments and conduit or trench
agreements and other rights to use telephone or utility poles, conduits or
trenches.

 

“Lender” means the banks or other financial institutions which are parties
hereto, including any Incremental Term Lender, together with their respective
successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other

 

16

--------------------------------------------------------------------------------


 

office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(a)(i).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Liens” shall have the meaning given to such term in Section 7.14 hereof.

 

“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a Term Loan or a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letters, (e) each Issuer Document, (f)
each Secured Hedge Agreement, (g) each Secured Cash Management Agreement, and
(h) the Incremental Term Supplement, if any; provided that for purposes of the
definition of “Material Adverse Effect” and Articles V through IX and Section
10.01, “Loan Documents” shall not include Secured Hedge Agreements or Secured
Cash Management Agreements.

 

 “Loan Parties” means, collectively, the Company and each Restricted Subsidiary.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Materially Adverse Effect” shall mean a materially adverse effect upon (i) the
business, assets, financial condition or results of operations of the Company
and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by the Pledge
Agreement.

 

17

--------------------------------------------------------------------------------


 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Facilities, February 24, 2012, and (b) with respect to the Incremental
Term Facility, if any, the date specified as such in the Incremental Term
Supplement.

 

“Monetization Indebtedness” shall mean Indebtedness of the Company or a
Restricted Subsidiary under prepaid forward contracts or similar arrangements
that require, inter alia, the Company or such Restricted Subsidiary to deliver,
at maturity or upon termination of such contract or arrangement, the capital
stock of any Person that is not an Affiliate of the Company and which capital
stock is owned by the Company or such Restricted Subsidiary prior to entering
into such contract or arrangement (any such capital stock being referred to
herein as the “Monetized Stock”) or an aggregate amount of cash determined by
reference to the fair market value of such Monetized Stock, and to pledge such
Monetized Stock to secure its delivery obligation.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean proceeds received by the Company or any of the
Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Company or any of the
Restricted Subsidiaries, in each case after deduction of the costs of, and any
income, franchise, transfer or other tax liability arising from, such sale,
disposition, incurrence or issuance, (y) a capital contribution in respect of
the common stock of any class of the Company to the Company by the holder
thereof, or (z) any insurance, condemnation awards or other payment with respect
to an Event of Loss, after deduction of the costs of, and any income, franchise,
transfer or other tax liability arising therefrom.  If any amount payable to the
Company or any such Restricted Subsidiary in respect of any such incurrence or
issuance shall be or become evidenced by any promissory note or other negotiable
or non-negotiable instrument, the cash proceeds received on any such note or
instrument shall constitute Net Cash Proceeds.

 

“New Common Stock” shall mean (x) any common stock of any class of the Company
issued after the Agreement Date or (y) any capital contribution to the Company
in respect of the common stock of any class of the Company to the Company by the
holder thereof made after the Agreement Date.

 

“New Preferred Stock” shall mean any preferred stock of the Company issued after
the Agreement Date, provided that pursuant to the terms thereof and of any
provision of the Company’s charter in respect thereof, such preferred stock is
neither (i) redeemable, payable or required to be purchased or otherwise retired
or extinguished in whole or in part (other than with common stock or other New
Preferred Stock of the Company), or convertible into any Indebtedness of the
Company, at a fixed or determinable date (whether by operation of a sinking fund
or otherwise), at the option of any Person other than the Company or upon the
occurrence of a condition not solely

 

18

--------------------------------------------------------------------------------


 

within the control of the Company (such as a redemption required to be made out
of future earnings) nor (ii) convertible into preferred stock of the Company
that may be so retired, extinguished or converted, in the case of clause (i) or
(ii) above, at any time before the date that is one year after the last Maturity
Date applicable to the Facilities as in effect at the time of the issuance of
such preferred stock.

 

“New Restricted Subsidiary” shall mean any New Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) and any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).

 

“New Subsidiary” shall mean any Person which becomes a Subsidiary of the Company
after the Closing Date.

 

“New Unrestricted Subsidiary” shall mean any New Subsidiary deemed an
Unrestricted Subsidiary pursuant to Section 7.08(a).

 

 “Note” means a Term A-1 Note, a Term A-2 Note, a Revolving Credit Note or an
Incremental Term Note, if any, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Operating Cash Flow” shall mean, for any period, the following for the Company
and the Restricted Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP:  (i) aggregate operating revenues minus
(ii) aggregate operating expenses (including technical, programming, sales,
selling, general administrative expenses and salaries and other compensation, in
each case net of amounts allocated to Affiliates, but excluding depreciation and
amortization and charges and credits relating to employee stock plans and
restructuring charges and credits and, to the extent otherwise included in
operating expenses, any losses resulting from a write-off or writedown of
Investments by the Company or any Restricted Subsidiary in Affiliates);
provided, however, that for purposes of determining Operating Cash Flow for any
period (A) there shall be excluded all management fees paid to the Company or
any Restricted Subsidiary during such period by any Unrestricted Subsidiary
other than any such amounts settled in cash to the extent not in excess of 5% of
Operating Cash Flow for the Company and the Restricted Subsidiaries as
determined without including any such fees and (B) Operating Cash Flow for such
period shall be increased or reduced, as the case may be, by the Operating Cash
Flow of assets or businesses acquired or disposed of (provided that in each case
it has an impact on Annualized Operating Cash Flow of at least $2 million)
(including by means of any redesignation of any Subsidiary pursuant to Section
7.08(c)) by the Company or any Restricted Subsidiary on or after the first day
of

 

19

--------------------------------------------------------------------------------


 

such period, determined on a pro forma basis reasonably satisfactory to the
Administrative Agent (it being agreed that it shall be satisfactory to the
Administrative Agent that such pro forma calculations may be based upon GAAP as
applied in the preparation of the financial statements for the Company,
delivered in accordance with Section 7.01 hereof rather than as applied in the
financial statements of the company whose assets were acquired and may include,
in the Company’s discretion, a reasonable estimate of savings under existing
contracts resulting from any such acquisitions), as though the Company or such
Restricted Subsidiary acquired or disposed of such assets on the first day of
such period.  For purposes of this definition, operating revenues and operating
expenses shall exclude any non-recurring, non-cash items in excess of
$10,000,000.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Company of
Unreimbursed Amounts.

 

“Parent Corp.” shall mean Cablevision Systems Corp., a Delaware corporation.

 

“Participant” shall have the meaning given to such term in Section 10.06(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Debt” shall mean any Indebtedness incurred, issued or sold by the
Company after the Agreement Date, provided that:

 

(I)            SUCH INDEBTEDNESS (A) SHALL BE UNSECURED, (B) SHALL HAVE A
COMMERCIALLY REASONABLE INTEREST RATE (WHICH RATE SHALL BE DEEMED COMMERCIALLY
REASONABLE IF SUCH INDEBTEDNESS IS SOLD BY A MEMBER OF THE NATIONAL ASSOCIATION
OF SECURITIES DEALERS, INC. IN AN UNDERWRITTEN OFFERING OR ON A ‘BEST EFFORTS’
BASIS), (C) SHALL BE NEITHER (1) REDEEMABLE, PAYABLE OR REQUIRED TO BE PURCHASED
OR OTHERWISE RETIRED OR EXTINGUISHED IN WHOLE OR IN PART AT A FIXED OR
DETERMINABLE DATE (WHETHER BY OPERATION OF A SINKING FUND OR OTHERWISE), AT THE
OPTION OF ANY PERSON OTHER THAN THE COMPANY OR UPON THE OCCURRENCE OF A
CONDITION NOT SOLELY

 

20

--------------------------------------------------------------------------------


 

WITHIN THE CONTROL OF THE COMPANY (SUCH AS A REDEMPTION REQUIRED TO BE MADE OUT
OF FUTURE EARNINGS) NOR (2) CONVERTIBLE INTO ANY OTHER INDEBTEDNESS OR CAPITAL
STOCK OF THE COMPANY THAT MAY BE SO RETIRED, EXTINGUISHED OR CONVERTED, IN THE
CASE OF CLAUSE (1) OR (2) ABOVE, AT ANY TIME BEFORE THE DATE THAT IS ONE YEAR
AFTER THE LAST MATURITY DATE APPLICABLE TO THE FACILITIES AS IN EFFECT AT THE
TIME OF THE INCURRENCE, ISSUANCE OR SALE OF SUCH INDEBTEDNESS AND (D) SHALL HAVE
TERMS AND CONDITIONS NO MORE RESTRICTIVE OR BURDENSOME THAN THE TERMS AND
CONDITIONS OF THE COMPANY’S SENIOR NOTES DUE 2012 IN AN AGGREGATE PRINCIPAL
AMOUNT OF $500,000,000 ISSUED ON OR ABOUT APRIL 6, 2004 (WHETHER OR NOT SUCH
SENIOR NOTES ARE OUTSTANDING AT THE DATE OF SUCH DETERMINATION); AND

 

(II)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO THE
INCURRENCE, ISSUANCE OR SALE OF SUCH INDEBTEDNESS, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AND THE COMPANY SHALL HAVE SO CERTIFIED TO THE
ADMINISTRATIVE AGENT;

 

and provided further, that the Company shall (i) prior to the issuance of any
such Indebtedness, provide notice to the Administrative Agent of the proposed
issuance thereof and of the use of the proceeds thereof and (ii) as soon as
available, provide to the Administrative Agent copies of the Debt Instruments
governing such Indebtedness.

 

“Permitted Liens” shall mean, with respect to any Person:  (i) pledges or
deposits by such Person under workers’ compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or Leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. Government bonds to
secure surety or appeal bonds to which such Person is a party, or deposits as
security for contested taxes or import duties or for the payment of rent; (ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be prosecuting appeal or other proceedings for
review (and as to which all foreclosures and other enforcement proceedings shall
have been fully bonded or otherwise effectively stayed); (iii) Liens for
property taxes not yet subject to penalties for non-payment or which are being
contested in good faith and by appropriate proceedings (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed); (iv) Liens in favor of issuers of performance
bonds issued pursuant to the request of and for the account of such Person in
the ordinary course of its business; (v) minor survey exceptions, minor
encumbrances, easements or reservations of, or rights of others for rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with
Indebtedness or other extensions of credit and which do not in the aggregate
materially detract from the value of said properties or materially impair their
use in the operation of the business of such Person; (vi) any Lien on any Margin
Stock; or (vii) Liens created in the ordinary course of business and customary
in the relevant industry with respect to the creation of content, and the
components thereof, securing the obligations not to exceed

 

21

--------------------------------------------------------------------------------


 

$10,000,000 in the aggregate of any of the Company and its Restricted
Subsidiaries owing in respect of compensation or other payments owed for
services rendered by creative or other personnel that do not constitute
Indebtedness, provided that any such Lien shall attach solely to the content, or
applicable component thereof, that are the subject to the arrangements giving
rise to the underlying obligation.

 

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to any other Restricted Subsidiaries, (ii) make any loans or advances to
any other Restricted Subsidiaries or (iii) transfer any of its properties or
assets to, or merge or consolidate with or into, any other Restricted
Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Company or an ERISA
Affiliate or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Company or an ERISA Affiliate is then making or accruing an
obligation to make contributions or has within the preceding six plan years made
contributions.

 

“Platform” shall have the meaning given to such term in Section 7.01.

 

“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of
February 24, 2006, among certain Loan Parties and the Collateral Agent.

 

“Pledged Equity Interests” shall have the meaning given to such term in the
Pledge Agreement.

 

“Pledgor” shall have the meaning given to such term in the Pledge Agreement.

 

“Pole Rental Leases” shall mean Leases under which the Company and the
Restricted Subsidiaries have the right to use telephone or utility poles,
conduits or trenches for the purpose of supporting or housing cables of the
respective systems.

 

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under Section
4975 of the Code or Section 408 of ERISA.

 

“Public Lender” shall have the meaning given to such term in Section 7.01.

 

“Quarter” shall mean a fiscal quarterly period of the Company.

 

22

--------------------------------------------------------------------------------


 

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vii).

 

“Refunding Proceeds” shall mean, on any date, an amount equal to the aggregate
Net Cash Proceeds of all Permitted Debt, New Preferred Stock and New Common
Stock of the Company received by the Company during the 12 month period ending
on such date to the extent not allocated by the Company to any payment made for
the purchase, acquisition, redemption, retirement, payment or prepayment of
Debenture Debt or preferred stock of the Company during such 12 month period.

 

“Register” shall have the meaning given to such term in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

 “Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” shall mean (i) any of the events set forth in Section 4043(b)
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived under applicable regulations), 4068(f) or 4063(a) of ERISA or
the regulations thereunder, (ii) an event requiring the Company or any ERISA
Affiliate to provide security to a Plan under Section 401(a)(29) of the Code and
(iii) any failure to make payments required by Section 412(m) of the Code if
such failure continues for 30 days following the due date for any required
installment.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

 

“Required Incremental Term Lenders” means, as of any date of determination,
Incremental Term Lenders holding more than 50% of the Incremental Term Facility,
if any, on such date; provided that the portion of the Incremental Term Facility
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Incremental Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings

 

23

--------------------------------------------------------------------------------


 

held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolver/Term A Lenders” means, as of any date of determination,
Lenders (other than Incremental Term Lenders, if any) holding more than 50% of
the sum of the (a) the Total Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Credit Lender for purposes of
this definition) less the Outstanding Amount of the Incremental Term Loans, if
any, and (b) aggregate unused Revolving Credit Commitments; provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender (other than an Incremental Term
Lender, if any) shall be excluded for purposes of making a determination of
Required Revolver/Term A Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Term A-1 Lenders” means, as of any date of determination, Term A-1
Lenders holding more than 50% of the Term A-1 Facility on such date; provided
that the portion of the Term A-1 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-1 Lenders.

 

“Required Term A-2 Lenders” means, as of any date of determination, Term A-2
Lenders holding more than 50% of the Term A-2 Facility on such date; provided
that the portion of the Term A-2 Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term A-2 Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payments” shall mean direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations),

 

24

--------------------------------------------------------------------------------


 

other than (i) any such distributions, dividends and other payments made by a
Restricted Subsidiary to the Company or another Restricted Subsidiary in respect
of such interest in or stock of the former held by the latter,
(ii) distributions of any or all of the stock of RMH or (iii) dividends,
distributions and other payments made by Cablevision of Ossining Limited
Partnership to all of the partners thereof pro rata in respect of their
interests therein, provided that no change (other than a change resulting from
the redemption of Dolan’s interests therein) in (A) the ownership by such
partners of Cablevision of Ossining Limited Partnership or (B) the rights of
such partners to receive such payments shall have occurred since the Closing
Date.

 

“Restricted Subsidiaries” shall mean the Persons set forth on
Schedule 1.01(i) hereto and any New Restricted Subsidiary, provided that any
Restricted Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and
in compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.

 

“Revolver/Term A Covenant” means any of the covenants contained in Sections
7.02, 7.05, 7.06, 7.08, 7.09, 7.12, 7.13, 7.14, 7.15, 7.17, 7.18, 7.21, 7.23,
7.24, and 7.25.

 

“Revolver/Term A Default” means any event or condition that constitutes a
Revolver/Term A Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Revolver/Term A Event of Default.

 

“Revolver/Term A Event of Default” means any Event of Default contained in
clauses (b)(i), (c), (d)(i), (f), (i)(i), (j), and (k) of Section 8.01.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01(c), and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-2.

 

“RMH” shall mean Rainbow Media Holdings LLC, a Delaware limited liability
company.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SEC Reports” shall mean the Form 10-K Annual Report of the Company for the
fiscal year ended December 31, 2004 and the Form 10-Q Quarterly Report of the
Company for the period ended September 30, 2005.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between the Company and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

 

“Senior Secured Leverage Ratio” shall mean, as at any date, the ratio of (i) the
Total Outstandings on such date to (ii) Annualized Operating Cash Flow
determined as at the last day of the month covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to
Section 7.01(d) hereof, a copy of which has been delivered to the Administrative
Agent (and any change in such ratio as a result of a change in the amount of
Total Outstandings shall be effective as of the date such change shall occur and
any change in such ratio as a result of a change in the amount of Annualized
Operating Cash Flow shall be effective as of the date of receipt by the
Administrative Agent of the Compliance Certificate delivered pursuant to
Section 7.01(d) hereof reflecting such change).

 

26

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” shall mean a certificate of a senior financial executive
of the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Dividend” mean a one-time special dividend or other distribution made
by the Company to Parent Corp. and funded, in whole or in part, by the
incurrence of any Indebtedness of the Company in an amount in excess of
$1,500,000,000.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign

 

27

--------------------------------------------------------------------------------


 

Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.

 

“Term A-1 Borrowing” means a borrowing consisting of simultaneous Term A-1 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-1 Lenders pursuant to
Section 2.01(a).

 

“Term A-1 Commitment” means, as to each Term A-1 Lender, its obligation to make
Term A-1 Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A-1 Lender’s name on Schedule 2.01 under the caption “Term
A-1 Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A-1 Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

“Term A-1 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-1 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-1 Loans of all Term A-1 Lenders
outstanding at such time.

 

“Term A-1 Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A-1 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-1 Loans at such time.

 

“Term A-1 Loan” means an advance made by any Term A-1 Lender under the Term A-1
Facility.

 

“Term A-1 Note” means a promissory note made by the Company in favor of a
Term A-1 Lender evidencing Term A-1 Loans made by such Term A-1 Lender,
substantially in the form of Exhibit B-1.

 

“Term A-2 Borrowing” means a borrowing consisting of simultaneous Term A-2 Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A-2 Lenders pursuant to
Section 2.01(b).

 

“Term A-2 Commitment” means, as to each Term A-2 Lender, its obligation to make
Term A-2 Loans to the Company pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term A-2
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A-2 Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

 

28

--------------------------------------------------------------------------------


 

“Term A-2 Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A-2 Commitments at such time and (b) thereafter,
the aggregate principal amount of the Term A-2 Loans of all Term A-2 Lenders
outstanding at such time.

 

“Term A-2 Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term A-2 Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A-2 Loans at such time.

 

“Term A-2 Loan” means an advance made by any Term A-2 Lender under the Term A-2
Facility.

 

“Term A-2 Note” means a promissory note made by the Company in favor of a
Term A-2 Lender, evidencing Term A-2 Loans made by such Term A-2 Lender,
substantially in the form of Exhibit B-1.

 

“Term A Borrowing” means either a Term A-1 Borrowing or a Term A-2 Borrowing, as
the context may require.

 

“Term A Facility” means either the Term A-1 Facility or the Term A-2 Facility,
as the context may require.

 

“Term A Lender” means either a Term A-1 Lender or a Term A-2 Lender, as the
context may require.

 

“Term A Loan” means either a Term A-1 Loan or a Term A-2 Loan, as the context
may require.

 

“Term Borrowing” means either a Term A-1 Borrowing, a Term A-2 Borrowing or an
Incremental Term Borrowing, if any, as the context may require.

 

“Term Commitment” means either a Term A-1 Commitment, a Term A-2 Commitment or
an Incremental Term Commitment, if any, as the context may require.

 

“Term Facilities” means, at any time, the Term A-1 Facility, the Term A-2
Facility and, if any, the Incremental Term Facility.

 

“Term Lender” means, at any time, a Term A-1 Lender, a Term A-2 Lender or an
Incremental Term Lender, if any, as the context may require.

 

“Term Loan” means a Term A-1 Loan, a Term A-2 Loan or an Incremental Term Loan,
if any, as the context may require.

 

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

 

29

--------------------------------------------------------------------------------


 

“TKR” shall mean CSC TKR, Inc., a Delaware corporation.

 

“TKR Agreement” shall mean the First Amended and Restated Credit Agreement,
dated as of May 28, 1998, among TKR (formerly Cablevision CMFRI, Inc.), the
Company, the Guarantors that are parties thereto, the Banks that are parties
thereto, Toronto Dominion (Texas), Inc., as Arranging Agent and as
Administrative Agent, and the other agents that are parties thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

“TKR Loans” shall mean “Loans” as such term is used in the TKR Agreement.

 

“Toronto Dominion Fee Letter” means the letter between the Company and The
Toronto-Dominion Bank related to the Existing Letters of Credit.

 

“Total Debt Expense” shall mean, for any period, (A) Total Interest Expense for
such period plus (B) an amount equal to the aggregate amount of all scheduled
payments of principal on Indebtedness of the Company and the Restricted
Subsidiaries (on a consolidated basis) during such period (including, but not
limited to, the principal portion paid with respect to Capital Lease
Obligations, but excluding (i) scheduled payments of principal on Debenture Debt
to the extent that (x) such payments are made with Refunding Proceeds or (y) the
unused Revolving Credit Commitment available to be borrowed by the Company, in
accordance with the terms and conditions hereunder, on the date any such payment
is made exceeds $500,000,000, (ii) all obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (iii) all obligations
under any Guarantee permitted under subparagraph (x) of Section 7.13 hereof to
the extent the obligation under any such Guarantee was paid in common stock of
the Parent Corp.) plus (C) (i) all dividends and other distributions in respect
of preferred stock of the Company during such period (other than to the extent
any such dividends and distributions are paid in New Common Stock or New
Preferred Stock) and (ii) all payments on account of the scheduled redemption,
retirement or extinguishment in whole or in part (whether by operation of a
sinking fund or otherwise) of any preferred stock of the Company, excluding any
such payments to the extent made with Refunding Proceeds to the extent not
prohibited by Section 7.18 hereof plus (D) all dividends and other distributions
made by the Company to Parent Corp., the proceeds of which are, or are intended
to be, used by Parent Corp. to make a scheduled payment of principal or interest
on any of Parent Corp.’s Indebtedness (excluding scheduled payments of principal
on any of Parent Corp.’s Indebtedness to the extent that the unused Revolving
Credit Commitment available to be borrowed by the Company, in accordance with
the terms and conditions hereunder, on the date any such payment is made exceeds
$500,000,000); provided that, for purposes of determining Total Debt Expense for
any period, there shall be included or excluded, as the case may be, all
scheduled payments of principal during such period on Indebtedness of the
Company or any Restricted Subsidiary in respect of assets acquired or disposed
of (including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Company or such Restricted Subsidiary on or after the
first day of such period, determined on a pro forma basis reasonably
satisfactory to the Administrative Agent (it being agreed that it shall be

 

30

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent that such pro forma calculations may be
based upon GAAP as applied in the preparation of the financial statements for
the Company, delivered in accordance with Section 7.01 hereof rather than as
applied in the financial statements of the company whose assets were acquired
and may include, in the Company’s discretion, a reasonable estimate of savings
under existing contracts resulting from any such acquisitions), as though the
Company or such Restricted Subsidiary acquired or disposed of such assets on the
first day of such period.

 

“Total Interest Expense” shall mean, for any period, the sum of (i) the
aggregate amount of interest accrued during such period in respect of
Indebtedness (including the interest component of rentals in respect of Capital
Lease Obligations and including, without duplication, discount in respect of
Permitted Debt) of the Company and the Restricted Subsidiaries (determined on a
consolidated basis), other than (x) obligations under any Guarantee permitted
under subparagraph (viii) of Section 7.13 hereof, and (y) obligations under any
Guarantee permitted under subparagraph (x) of Section 7.13 hereof to the extent
that such obligation was paid in common stock of the Parent Corp., (ii) the
aggregate amount of fees accrued in respect of the Letters of Credit hereunder
during such period and (iii) the aggregate amount of Commitment Fees accrued
hereunder during such period.  For purposes hereof, the amount of interest
accrued in respect of Indebtedness for any period (A) shall be increased (to the
extent not already treated as interest expense or income, as the case may be) by
the excess, if any, of amounts payable by the Company and/or any Restricted
Subsidiary arising under any interest rate Swap Contract during such period over
amounts receivable by the Company and/or any Restricted Subsidiary thereunder
(or reduced by the excess, if any, of such amounts receivable over such amounts
payable) and interest on a Capital Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by the Company to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP (including
Statement of Financial Accounting Standards No. 13) and (B) shall be increased
or reduced, as the case may be, by the amount of interest accrued during such
period in respect of Indebtedness of the Company or any Restricted Subsidiary in
respect of assets acquired or disposed of (including by means of any
redesignation of any Subsidiary pursuant to Section 7.08(c)) by the Company or
such Restricted Subsidiary on or after the first day of such period, determined
on a pro forma basis reasonably satisfactory to the Administrative Agent (it
being agreed that it shall be satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Company, delivered in accordance with
Section 7.01 hereof rather than as applied in the financial statements of the
company whose assets were acquired and may include, in the Company’s discretion,
a reasonable estimate of savings under existing contracts resulting from any
such acquisitions), as though the Company or such Restricted Subsidiary acquired
or disposed of such assets on the first day of such period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

 

31

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits, 1993
revision, International Chamber of Commerce Publication No. 500, as the same may
be amended and in effect from time to time.

 

“United States Person” shall mean a corporation, partnership or other entity
created, organized or incorporated under the laws of the United States of
America or a State thereof (including the District of Columbia).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” shall mean the Persons set forth on
Schedule 1.01(ii) hereto and any New Unrestricted Subsidiaries, provided that
any Unrestricted Subsidiary redesignated by the Company as a Restricted
Subsidiary pursuant to and in compliance with Section 7.08(c) shall cease to be
an Unrestricted Subsidiary.

 

Section 1.02           Other Interpretive Provisions.  With reference to this
Credit Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” (EXCEPT WHEN USED AS ACCOUNTING TERMS, IN WHICH CASE GAAP SHALL
APPLY) SHALL BE CONSTRUED TO HAVE THE SAME

 

32

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

Section 1.03           Accounting Terms.  (a)  Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE COMPANY OR (X) IN THE CASE OF ANY FINANCIAL RATIO
APPLICABLE ONLY TO A TERM A COVENANT, THE REQUIRED REVOLVER/TERM A LENDERS AND
(Y) IN THE CASE OF ANY OTHER FINANCIAL RATIO, THE REQUIRED LENDERS, SHALL SO
REQUEST, THE ADMINISTRATIVE AGENT, THE APPLICABLE LENDERS AND THE COMPANY SHALL
NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE
ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL
OF THE REQUIRED LENDERS OR REQUIRED REVOLVER/TERM A LENDERS, AS APPLICABLE);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS CREDIT AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.

 

Section 1.04           Rounding.  Any financial ratios required to be maintained
by the Company pursuant to this Credit Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05           Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06           Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter

 

33

--------------------------------------------------------------------------------


 

of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

Section 1.07           Currency Equivalents Generally.  Any amount specified in
this Credit Agreement (other than in Articles II, IV and IX) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01           The Loans.  (a)  The Term A-1 Borrowing.  Subject to the
terms and conditions set forth herein, each Term A-1 Lender severally agrees to
make a single loan to the Company on the Closing Date in an amount not to exceed
such Term A-1 Lender’s Term A-1 Commitment.  The Term A-1 Borrowing shall
consist of Term A-1 Loans made simultaneously by the Term A-1 Lenders in
accordance with their respective Applicable Percentage of the Term A-1
Facility.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed.  Term A-1 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 


(B)           THE TERM A-2 BORROWING.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH TERM A-2 LENDER SEVERALLY AGREES TO MAKE A SINGLE LOAN TO THE
COMPANY ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM A-2 LENDER’S
TERM A-2 COMMITMENT.  THE TERM A-2 BORROWING SHALL CONSIST OF TERM A-2 LOANS
MADE SIMULTANEOUSLY BY THE TERM A-2 LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
TERM A-2 COMMITMENTS.  AMOUNTS BORROWED UNDER THIS SECTION 2.01(B) AND REPAID OR
PREPAID MAY NOT BE REBORROWED.  TERM A-2 LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS AS FURTHER PROVIDED HEREIN.


 


(C)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE COMPANY FROM TIME
TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
AMOUNT NOT TO EXCEED AT ANY

 

34

--------------------------------------------------------------------------------


 

time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment. 
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

Section 2.02           Borrowings, Conversions and Continuations of Loans. 
(a)  Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that
notice of (x) the initial Borrowing of Base Rate Loans may be received by the
Administrative Agent at such time as agreed by the Administrative Agent on the
requested date of Borrowing and (y) any conversion of such initial Borrowing to
Eurodollar Rate Loans may be received by the Administrative Agent no later than
5:00 p.m. on the third Business Day prior to the requested date of conversion. 
Each telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  In the case of any discrepancies between telephonic and
written notices received by the Administrative Agent, the telephonic notice
shall be effective as understood in good faith by the Administrative Agent. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Company is
requesting a Term A-1 Borrowing, a Term A-2 Borrowing, a Revolving Credit
Borrowing, an Incremental Term Borrowing, if available, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Company fails to specify a Type of Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to,

 

35

--------------------------------------------------------------------------------


 

Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Company requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM A-1 LOANS, TERM
A-2 LOANS, REVOLVING CREDIT LOANS OR INCREMENTAL TERM LOANS, IF ANY, AND IF NO
TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE COMPANY, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A
TERM BORROWING OR A REVOLVING CREDIT BORROWING, EACH APPROPRIATE LENDER SHALL
MAKE THE AMOUNT OF ITS LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN (I) ONE HOUR
AFTER RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT ON THE CLOSING DATE IN THE
CASE OF THE INITIAL BORROWING OF BASE RATE LOANS (AS LONG AS SUCH NOTICE IS
RECEIVED PRIOR TO 1:30 P.M. ON SUCH DAY) OR (II) 1:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 5.02 (AND, (X) IF SUCH BORROWING IS
THE INITIAL CREDIT EXTENSION, SECTION 5.01 AND (Y) IF SUCH BORROWING IS THE
INCREMENTAL TERM BORROWING, THE APPLICABLE CONDITIONS SET FORTH IN THE
INCREMENTAL TERM SUPPLEMENT), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO
RECEIVED AVAILABLE TO THE COMPANY IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE COMPANY ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE COMPANY; PROVIDED,
HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO A
REVOLVING CREDIT BORROWING IS GIVEN BY THE COMPANY, THERE ARE L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING, FIRST, SHALL
BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL
BE MADE AVAILABLE TO THE COMPANY AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, THE ADMINISTRATIVE
AGENT MAY NOTIFY THE COMPANY THAT LOANS MAY ONLY BE CONVERTED INTO OR CONTINUED
AS LOANS OF CERTAIN SPECIFIED TYPES AND, THEREAFTER, UNTIL NO DEFAULT SHALL
CONTINUE TO EXIST, LOANS MAY NOT BE CONVERTED INTO OR CONTINUED AS LOANS OF ANY
TYPE OTHER THAN ONE OR MORE OF SUCH SPECIFIED TYPES.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE
LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR EURODOLLAR
RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME THAT BASE RATE
LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE
LENDERS OF ANY

 

36

--------------------------------------------------------------------------------


 

change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.


 


(E)           AFTER GIVING EFFECT TO ALL TERM A-1 BORROWINGS, ALL CONVERSIONS OF
TERM A-1 LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM A-1
LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN (10) INTEREST PERIODS
IN EFFECT IN RESPECT OF THE TERM A-1 FACILITY.  AFTER GIVING EFFECT TO ALL TERM
A-2 BORROWINGS, ALL CONVERSIONS OF TERM A-2 LOANS FROM ONE TYPE TO THE OTHER,
AND ALL CONTINUATIONS OF TERM A-2 LOANS AS THE SAME TYPE, THERE SHALL NOT BE
MORE THAN EIGHT (8) INTEREST PERIODS IN EFFECT IN RESPECT OF THE TERM A-2
FACILITY.  AFTER GIVING EFFECT TO ALL REVOLVING CREDIT BORROWINGS, ALL
CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND ALL
CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE SHALL NOT BE
MORE THAN TWELVE (12) INTEREST PERIODS IN EFFECT IN RESPECT OF THE REVOLVING
CREDIT FACILITY.

 

Section 2.03           Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03,  (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Company or
its Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Company or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

 

(A)  THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN
TWELVE MONTHS AFTER THE DATE OF ISSUANCE, UNLESS THE REQUIRED REVOLVING LENDERS
HAVE APPROVED SUCH EXPIRY DATE; OR

 

37

--------------------------------------------------------------------------------


 

(B)   THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR AFTER THE
LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE REVOLVING CREDIT LENDERS HAVE
APPROVED SUCH EXPIRY DATE.

 

(C)   SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)  ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM ISSUING
SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR REQUEST THAT
THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH
LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C ISSUER WITH RESPECT
TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR
WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON
THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY UNREIMBURSED LOSS,
COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE L/C
ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)   THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE POLICIES
OF THE L/C ISSUER GENERALLY APPLICABLE TO THE ISSUANCE OF LETTERS OF CREDIT;

 

(C)   EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C ISSUER,
SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $100,000;

 

(D)  SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC REINSTATEMENT
OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER;  OR

 

(E)   A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER SECTION 2.03(C) EXISTS
OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER HEREUNDER, UNLESS THE L/C
ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH THE COMPANY OR SUCH
LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO SUCH LENDER.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO

 

38

--------------------------------------------------------------------------------


 

issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C
ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT. 
(I)  EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, UPON
THE REQUEST OF THE COMPANY DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: 
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE
CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO
THE L/C ISSUER (1) THE LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE
PROPOSED AMENDMENT; AND (4) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE. 
ADDITIONALLY, THE COMPANY SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE
AGENT SUCH OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER
OF CREDIT ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C
ISSUER OR THE ADMINISTRATIVE AGENT MAY REQUIRE.


 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE COMPANY AND, IF NOT, THE L/C ISSUER WILL PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS RECEIVED
WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE AGENT OR ANY
LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE

 

39

--------------------------------------------------------------------------------


 

conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I)  UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE COMPANY AND THE
ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON THE DATE OF ANY
PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR
DATE”), THE COMPANY SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE COMPANY FAILS TO
SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF THE HONOR DATE, THE AMOUNT OF
THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF.  IN
SUCH EVENT, THE COMPANY SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING CREDIT
BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT
EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 5.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.


 

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE COMPANY IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

40

--------------------------------------------------------------------------------


 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 5.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE COMPANY SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH REVOLVING
CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS
SECTION 2.03.

 

(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS TO THE COMPANY OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS
DRAWN UNDER LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST THE L/C ISSUER, THE COMPANY OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR
(C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING; PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION
TO MAKE REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO
THE CONDITIONS SET FORTH IN SECTION 5.02 (OTHER THAN DELIVERY BY THE COMPANY OF
A COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE COMPANY TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  A CERTIFICATE OF THE L/C
ISSUER SUBMITTED TO ANY REVOLVING CREDIT LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 

41

--------------------------------------------------------------------------------


 


(D)           REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER THE L/C
ISSUER HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
REVOLVING CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE COMPANY OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S L/C
ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.


 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE COMPANY TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE COMPANY OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS CREDIT AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

42

--------------------------------------------------------------------------------


 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR
ANY OF ITS SUBSIDIARIES.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE COMPANY AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER DOCUMENT.  THE COMPANY HEREBY ASSUMES ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE COMPANY’S PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE COMPANY MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE COMPANY, TO THE
EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR
EXEMPLARY, DAMAGES SUFFERED BY THE COMPANY WHICH THE COMPANY PROVES WERE CAUSED
BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S
WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT
BY THE BENEFICIARY OF A SIGHT DRAFT AND

 

43

--------------------------------------------------------------------------------


 

certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE COMPANY SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTION 2.04
AND SECTION 8.02 SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH
COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.04 AND
SECTION 8.02, “CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS,
AS COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT
TO DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE COMPANY HEREBY GRANTS
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS,
A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN
BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY
TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL
ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE
AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE AGGREGATE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE COMPANY WILL, FORTHWITH UPON
DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS
ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL TO THE
EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT OF
FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER.


 


(H)           APPLICABILITY OF ISP AND UCP.   UNLESS OTHERWISE EXPRESSLY AGREED
BY THE L/C ISSUER AND THE COMPANY WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING
ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), (I) THE RULES OF
THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II) THE RULES OF THE
UCP, AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE
TIME OF ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  THE COMPANY SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE RATE TIMES THE DAILY AMOUNT AVAILABLE TO BE

 

44

--------------------------------------------------------------------------------


 

drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (A) computed on a quarterly basis in arrears and (B) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.  
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE COMPANY SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER
ANNUM SPECIFIED IN THE BANK OF AMERICA FEE LETTER OR TORONTO DOMINION FEE
LETTER, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE DUE AND
PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED QUARTERLY PERIOD
(OR PORTION THEREOF, IN THE CASE OF THE FIRST PAYMENT), COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF
COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE
AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 1.06.  IN ADDITION, THE COMPANY SHALL PAY DIRECTLY TO THE L/C ISSUER FOR
ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER
PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY
FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE
NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE COMPANY SHALL BE
OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER
SUCH LETTER OF CREDIT.  THE COMPANY HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF
LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE
COMPANY, AND THAT THE COMPANY’S BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM THE
BUSINESSES OF SUCH SUBSIDIARIES.

 

Section 2.04           Prepayments.(a)  Optional.  The Company may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans

 

45

--------------------------------------------------------------------------------


 

and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and, in the case of a prepayment
of Term Loans, the amount of such prepayment to be applied to each Term
Facility.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.04(a) shall be applied (x) as specified by the Company in the related
notice of prepayment and (y) within each Term Facility to be prepaid, to the
principal repayment installments thereof on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 


(B)           MANDATORY.  (I)  IF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES (A) DISPOSES OF ANY PROPERTY (OTHER THAN ANY DEEMED DISPOSITION
REFERRED TO IN SECTION 7.08(C)) OR (B) SUFFERS AN EVENT OF LOSS, IN EACH CASE,
WHICH RESULTS IN THE REALIZATION BY SUCH PERSON OF NET CASH PROCEEDS, THE
COMPANY SHALL PREPAY, IMMEDIATELY UPON RECEIPT THEREOF BY SUCH PERSON, AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF SUCH NET CASH PROCEEDS
WHICH, IN THE AGGREGATE WITH ANY OTHER NET CASH PROCEEDS DESCRIBED IN THIS
SECTION 2.04(B)(I) THAT HAVE NOT BEEN USED TO PREPAY THE LOANS PURSUANT TO THIS
SECTION 2.04(B)(I) OR REINVESTED PURSUANT TO THE PROVISO SET FORTH BELOW,
EXCEEDS $50,000,000; PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY NET CASH
PROCEEDS DESCRIBED IN THIS SECTION 2.04(B)(I), AT THE ELECTION OF THE COMPANY
(AS NOTIFIED BY THE COMPANY TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
RECEIPT OF SUCH NET CASH PROCEEDS), AND SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE COMPANY OR SUCH RESTRICTED SUBSIDIARY MAY
REINVEST ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS IN OPERATING ASSETS SO
LONG AS WITHIN 365 DAYS AFTER THE RECEIPT OF SUCH NET CASH PROCEEDS, SUCH
REINVESTMENT SHALL HAVE BEEN CONSUMMATED (AS CERTIFIED BY THE COMPANY IN WRITING
TO THE ADMINISTRATIVE AGENT); AND PROVIDED FURTHER, HOWEVER, THAT ANY NET CASH
PROCEEDS NOT SO REINVESTED SHALL BE IMMEDIATELY APPLIED TO THE PREPAYMENT OF THE
LOANS AS SET FORTH IN THIS SECTION 2.04(B)(I).


 

(II)           UPON THE INCURRENCE OR ISSUANCE BY THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES OF ANY INDEBTEDNESS (OTHER THAN ANY INDEBTEDNESS
EXPRESSLY PERMITTED TO BE INCURRED OR ISSUED PURSUANT TO SECTION 7.12), THE
COMPANY SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL
NET CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY.

 

46

--------------------------------------------------------------------------------


 

(III)          UPON AN INCREASE OF THE REVOLVING CREDIT COMMITMENT OR TERM A-1
LOANS, OR BOTH, IN ACCORDANCE WITH SECTION 2.13 OR UPON THE ESTABLISHMENT OF THE
INCREMENTAL TERM FACILITY IN ACCORDANCE WITH SECTION 2.14,  THE COMPANY SHALL
IMMEDIATELY PREPAY, IN FULL, THE OUTSTANDING AMOUNT OF ALL TERM A-2 LOANS
TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST TO THE DATE OF SUCH PREPAYMENT.

 

(IV)          EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.04(B) (OTHER THAN PURSUANT TO CLAUSE (III) OF THIS
SECTION 2.04(B)) SHALL BE APPLIED, FIRST, RATABLY TO EACH OF THE TERM FACILITIES
AND TO THE PRINCIPAL REPAYMENT INSTALLMENTS THEREOF ON A PRO-RATA BASIS AND,
SECOND, TO THE REVOLVING CREDIT FACILITY IN THE MANNER SET FORTH IN CLAUSE
(VII) OF THIS SECTION 2.04(B).

 

(V)           NOTWITHSTANDING ANY OF THE OTHER PROVISIONS OF CLAUSE (I) OR
(II) OF THIS SECTION 2.04(B), SO LONG AS NO DEFAULT UNDER SECTION 8.01(B),
SECTION 8.01(G) OR SECTION 8.01(H), OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, IF, ON ANY DATE ON WHICH A PREPAYMENT WOULD OTHERWISE BE REQUIRED
TO BE MADE PURSUANT TO CLAUSE (I) OR (II) OF THIS SECTION 2.04(B), THE AGGREGATE
AMOUNT OF NET CASH PROCEEDS REQUIRED BY SUCH CLAUSE TO BE APPLIED TO PREPAY
LOANS ON SUCH DATE IS LESS THAN OR EQUAL TO $50,000,000, THE COMPANY MAY DEFER
SUCH PREPAYMENT UNTIL THE FIRST DATE ON WHICH THE AGGREGATE AMOUNT OF NET CASH
PROCEEDS OR OTHER AMOUNTS OTHERWISE REQUIRED UNDER CLAUSE (I) OR (II) OF THIS
SECTION 2.04(B) TO BE APPLIED TO PREPAY LOANS EXCEEDS $50,000,000.  DURING SUCH
DEFERRAL PERIOD THE COMPANY MAY APPLY ALL OR ANY PART OF SUCH AGGREGATE AMOUNT
TO PREPAY REVOLVING CREDIT LOANS AND MAY, SUBJECT TO THE FULFILLMENT OF THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE V, REBORROW SUCH AMOUNTS (WHICH
AMOUNTS, TO THE EXTENT ORIGINALLY CONSTITUTING NET CASH PROCEEDS, SHALL BE
DEEMED TO RETAIN THEIR ORIGINAL CHARACTER AS NET CASH PROCEEDS WHEN SO
REBORROWED) FOR APPLICATION AS REQUIRED BY THIS SECTION 2.04(B).  UPON THE
OCCURRENCE OF A DEFAULT UNDER SECTION 8.01(B), SECTION 8.01(G) OR
SECTION 8.01(H), OR AN EVENT OF DEFAULT DURING ANY SUCH DEFERRAL PERIOD, THE
COMPANY SHALL IMMEDIATELY PREPAY THE LOANS IN THE AMOUNT OF ALL NET CASH
PROCEEDS RECEIVED BY THE COMPANY AND OTHER AMOUNTS, AS APPLICABLE, THAT ARE
REQUIRED TO BE APPLIED TO PREPAY LOANS UNDER THIS SECTION 2.04(B) (WITHOUT
GIVING EFFECT TO THE FIRST AND SECOND SENTENCES OF THIS CLAUSE (V)) BUT WHICH
HAVE NOT PREVIOUSLY BEEN SO APPLIED.

 

(VI)          IF FOR ANY REASON THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT ANY
TIME EXCEED THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE COMPANY SHALL
IMMEDIATELY PREPAY REVOLVING CREDIT LOANS AND L/C BORROWINGS AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

 

(VII)         PREPAYMENTS OF THE REVOLVING CREDIT FACILITY MADE PURSUANT TO THIS
SECTION 2.04(B), FIRST, SHALL BE APPLIED RATABLY TO THE L/C BORROWINGS, SECOND,
SHALL BE APPLIED RATABLY TO THE OUTSTANDING REVOLVING CREDIT LOANS, AND, THIRD,
SHALL BE USED TO CASH COLLATERALIZE THE REMAINING L/C OBLIGATIONS; AND, IN

 

47

--------------------------------------------------------------------------------


 

the case of prepayments of the Revolving Credit Facility required pursuant to
clause (i) or (ii) of this Section 2.04(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings and Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Company for use in the ordinary course of its business.  Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Company or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

 

Section 2.05           Termination or Reduction of Commitments.  (a)  Optional. 
The Company may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Credit Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit.

 


(B)           MANDATORY.  (I)  THE AGGREGATE TERM A-1 COMMITMENTS AND TERM A-2
COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED TO ZERO ON THE DATE
OF THE TERM A-1 BORROWING AND TERM A-2 BORROWING, RESPECTIVELY.


 

(II)           IF AFTER GIVING EFFECT TO ANY REDUCTION OR TERMINATION OF
REVOLVING CREDIT COMMITMENTS UNDER THIS SECTION 2.05 OR THE LETTER OF CREDIT
SUBLIMIT EXCEEDS THE REVOLVING CREDIT FACILITY AT SUCH TIME OR THE LETTER OF
CREDIT SUBLIMIT, AS THE CASE MAY BE, THE REVOLVING CREDIT FACILITY SHALL BE
AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.

 


(C)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT OR THE REVOLVING CREDIT COMMITMENT
UNDER THIS SECTION 2.05.  UPON ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER
SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED
UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 

Section 2.06           Repayment of Loans.  (a)  Term A-1 Loans.  The Company
shall repay to the Term A-1 Lenders the aggregate principal amount of all Term
A-1 Loans

 

48

--------------------------------------------------------------------------------


 

outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.04):

 

Date

 

Principal
Amortization Payment
(shown as a% of Original
Principal Amount)

 

March 31, 2007

 

1.25

%

June 30, 2007

 

1.25

%

Sept.30, 2007

 

1.25

%

Dec. 31, 2007

 

1.25

%

March 31, 2008

 

1.25

%

June 30, 2008

 

1.25

%

Sept. 30, 2008

 

1.25

%

Dec. 31, 2008

 

1.25

%

March 31, 2009

 

6.25

%

June 30, 2009

 

6.25

%

Sept. 30, 2009

 

6.25

%

Dec. 31, 2009

 

6.25

%

March 31, 2010

 

6.25

%

June 30, 2010

 

6.25

%

Sept. 30, 2010

 

6.25

%

Dec. 31, 2010

 

6.25

%

March 31, 2011

 

10.00

%

June 30, 2011

 

10.00

%

Sept. 30, 2011

 

10.00

%

Dec. 31, 2011

 

10.00

%

Feb 24, 2012

 

Outstanding Principal
Amount

 

Total:

 

100.00

%

 

provided, however, that the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Maturity Date for the Term A-1 Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A-1 Loans outstanding on such date.

 


(B)           TERM A-2 LOANS.  THE COMPANY SHALL REPAY TO THE TERM A-2 LENDERS
THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM A-2 LOANS OUTSTANDING IN TWENTY-FIVE
(25) CONSECUTIVE QUARTERLY INSTALLMENTS WHICH EXCEPT FOR THE FINAL INSTALLMENT
SHALL BE DUE ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
BEGINNING WITH MARCH 31, 2006.  SUBJECT TO ADJUSTMENT IN CONNECTION WITH
PREPAYMENTS MADE PURSUANT TO SECTION 2.04, EACH OF THE FIRST TWENTY-FOUR (24)
INSTALLMENTS SHALL BE IN THE PRINCIPAL AMOUNT EQUAL TO 0.25% OF THE ORIGINAL
AGGREGATE PRINCIPAL AMOUNT OF THE TERM A-2 LOAN AND THE FINAL PRINCIPAL
REPAYMENT INSTALLMENT OF THE TERM A-2 LOANS, DUE ON THE MATURITY DATE FOR THE
TERM A-2 FACILITY, SHALL BE IN AN AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT
OF ALL TERM A-2 LOANS OUTSTANDING ON SUCH DATE.

 

49

--------------------------------------------------------------------------------


 


(C)           REVOLVING CREDIT LOANS.  THE COMPANY SHALL REPAY TO THE REVOLVING
CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE
AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE.

 

Section 2.07           Interest.  (a)  Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility.

 


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
COMPANY UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF (X) IN THE CASE OF ANY AMOUNT PAYABLE ONLY
TO THE REVOLVING CREDIT LENDERS AND/OR THE TERM A LENDERS, THE REQUIRED
REVOLVER/TERM A LENDERS AND (Y) IN THE CASE OF ANY OTHER AMOUNT, THE REQUIRED
LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

 

(III)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

 

Section 2.08           Fees.  In addition to certain fees described in
Section 2.03(i) and (j):

 


(A)           COMMITMENT FEE.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE (THE “COMMITMENT FEE”)
ON THE ACTUAL DAILY AMOUNT BY WHICH THE REVOLVING CREDIT FACILITY EXCEEDS THE
TOTAL REVOLVING CREDIT OUTSTANDINGS, AT THE RATE EQUAL TO, (I) ON ANY DAY ON
WHICH THE TOTAL REVOLVING CREDIT OUTSTANDINGS IS LESS THAN OR EQUAL TO THE
PRODUCT OF ONE-THIRD (1/3) TIMES THE REVOLVING CREDIT COMMITMENT, 0.50% PER
ANNUM, (II) ON ANY DAY ON WHICH THE TOTAL REVOLVING

 

50

--------------------------------------------------------------------------------


 

Credit Outstandings is less than or equal to the product of two-thirds (2/3) but
greater than one-third (1/3) times the Total Revolving Credit Commitment, 0.375%
per annum, and (iii) on any day on which the Total Revolving Credit Outstandings
is greater than the product of two-thirds (2/3) times the Revolving Credit,
0.25% per annum.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility.  The
commitment fee shall be calculated quarterly in arrears.


 


(B)           OTHER FEES.  (I)  THE COMPANY SHALL PAY TO THE INITIAL LENDERS FOR
THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN
THE FACILITY FEE LETTER.  SUCH FEES SHALL NOT BE REFUNDABLE FOR ANY REASON
WHATSOEVER.


 

(II)           THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE
APPLICABLE L/C ISSUER FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE BANK OF AMERICA FEE LETTER OR TORONTO DOMINION FEE
LETTER, AS APPLICABLE.  SUCH FEES SHALL NOT BE REFUNDABLE FOR ANY REASON
WHATSOEVER.

 

(III)          THE COMPANY SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED. 
SUCH FEES SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

 

Section 2.09           Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.10           Evidence of Debt.  (a)  The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Company and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Company hereunder to pay any amount owing
with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts

 

51

--------------------------------------------------------------------------------


 

and records of the Administrative Agent in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Company shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.10(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.

 

Section 2.11           Payments Generally; Administrative Agent’s Clawback. 
(a)  General.  All payments to be made by the Company shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  
Except as otherwise expressly provided herein, all payments by the Company
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Company shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.

 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.  
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE COMPANY A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE COMPANY SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE COMPANY TO BUT EXCLUDING
THE DATE OF PAYMENT

 

52

--------------------------------------------------------------------------------


 

to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans.  If the Company and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period.  If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing. 
Any payment by the Company shall be without prejudice to any claim the Company
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


 

(II)           PAYMENTS BY COMPANY; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE COMPANY
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE COMPANY WILL NOT
MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE COMPANY HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE COMPANY HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER, AS THE CASE MAY
BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND
THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN IMMEDIATELY
AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE COMPANY BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE V ARE NOT
SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND PARTICIPATIONS
IN LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO

 

53

--------------------------------------------------------------------------------


 

Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.

 

Section 2.12           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of such Facilities
due and payable to all Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (b) Obligations in respect
of any of such Facilities owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities owing (but not
due and payable) to all Lenders hereunder and under the other Loan Parties at
such time) of payments on account of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

54

--------------------------------------------------------------------------------


 

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE COMPANY PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS CREDIT AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER
AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS
OF THIS SECTION SHALL APPLY).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.13           Increase in Commitments.  (a)  Request for Increase. 
Provided that no Default shall have occurred and be continuing at such time or
would result therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders and Term A-1 Lenders, as
applicable), the Company may on a one-time basis, request an increase in the
Revolving Credit Facility or Term A-1 Loans, or both, by an aggregate amount not
exceeding $1,000,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $400,000,000 and (ii) the amount of such
increase, together with the amount of any Incremental Term Facility established
pursuant to Section 2.14, shall not exceed the Commitment Increase Threshold. 
At the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender and each Term A-1 Lender, as applicable, is requested to respond
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to such Lenders by the Administrative Agent).

 


(B)           LENDER ELECTIONS TO INCREASE.  EACH REVOLVING CREDIT LENDER AND
TERM A-1 LENDER, AS APPLICABLE, SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN
SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO INCREASE ITS REVOLVING CREDIT
COMMITMENT OR TERM A-1 COMMITMENT, AS APPLICABLE, AND, IF SO, WHETHER BY AN
AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN, (I) IN THE CASE OF A REVOLVING
CREDIT LENDER, ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH REQUESTED
INCREASE AND (II) IN THE CASE OF A TERM A-1 LENDER, ITS RATABLE PORTION (BASED
ON SUCH TERM A-1 LENDER’S APPLICABLE PERCENTAGE IN RESPECT OF THE TERM A-1
FACILITY) OF SUCH REQUESTED INCREASE.  ANY REVOLVING CREDIT LENDER AND TERM A-1
LENDER, AS APPLICABLE, NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND TERM A-1 LOANS, AS
APPLICABLE.


 


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND EACH REVOLVING CREDIT LENDER
AND TERM A-1 LENDER, AS APPLICABLE, OF THE REVOLVING CREDIT LENDERS’ AND TERM
A-1 LENDERS’ RESPONSES, AS APPLICABLE, TO EACH REQUEST MADE HEREUNDER.  IF THE
AGGREGATE INCREASE PARTICIPATED IN BY THE EXISTING LENDERS IS LESS THAN THE
REQUESTED INCREASE, THEN TO ACHIEVE THE FULL AMOUNT OF THE REQUESTED INCREASE,
AND SUBJECT TO THE APPROVAL OF THE

 

55

--------------------------------------------------------------------------------


 

Administrative Agent and, in the case of an increase in the Revolving Credit
Facility, the L/C Issuer (which approvals shall not be unreasonably withheld),
the Company may also invite additional Eligible Assignees to become Revolving
Credit Lenders or Term A-1 Lenders, as applicable, pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.


 


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING CREDIT FACILITY
OR TERM A-1 LOANS, OR BOTH, ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE REVOLVING CREDIT
LENDERS AND TERM A-1 LENDERS, INCLUDING THE PROPOSED NEW LENDERS, AS APPLICABLE,
OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.  IN
THE EVENT OF AN INCREASE IN THE TERM A-1 LOANS IN ACCORDANCE WITH THIS SECTION,
THE AMORTIZATION SCHEDULE FOR THE TERM A-1 LOANS SET FORTH IN
SECTION 2.06(A) SHALL BE AMENDED AS OF THE INCREASE EFFECTIVE DATE TO INCREASE
THE THEN-REMAINING UNPAID INSTALLMENTS OF PRINCIPAL BY AN AGGREGATE AMOUNT EQUAL
TO THE ADDITIONAL TERM A-1 LOANS BEING MADE ON SUCH DATE, SUCH AGGREGATE AMOUNT
TO BE APPLIED TO INCREASE SUCH INSTALLMENTS RATABLY IN ACCORDANCE WITH THE
AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO THE INCREASE EFFECTIVE DATE.  SUCH
AMENDMENT MAY BE SIGNED BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS.


 


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE COMPANY,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE,
AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.13, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 6.04 SHALL BE DEEMED
TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (B) AND
(A), RESPECTIVELY, OF SECTION 7.01, AND (B) NO DEFAULT EXISTS.  IN THE EVENT OF
AN INCREASE IN THE REVOLVING CREDIT COMMITMENT IN ACCORDANCE WITH THIS SECTION,
THE COMPANY SHALL PREPAY ANY REVOLVING CREDIT LOANS OUTSTANDING ON THE INCREASE
EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO
SECTION 3.05) TO THE EXTENT NECESSARY TO KEEP THE OUTSTANDING REVOLVING CREDIT
LOANS RATABLE WITH ANY REVISED APPLICABLE REVOLVING CREDIT PERCENTAGES ARISING
FROM ANY NONRATABLE INCREASE IN THE REVOLVING CREDIT COMMITMENTS UNDER THIS
SECTION.  IN THE EVENT OF AN INCREASE IN THE TERM A-1 LOANS IN ACCORDANCE WITH
THIS SECTION, THE ADDITIONAL TERM A-1 LOANS SHALL BE MADE BY THE TERM A-1
LENDERS PARTICIPATING THEREIN PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 2.02.


 


(F)            CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.12 OR 4.01 TO THE CONTRARY.

 

56

--------------------------------------------------------------------------------


 

Section 2.14           Incremental Term Facility.  (a)  Request for Incremental
Term Facility.  Provided that no Default shall have occurred and be continuing
at such time or would result therefrom, at the option of the Company, the
Incremental Term Lenders and the Administrative Agent, and without the consent
of any other Lender, a separate tranche of commitments and loans may be
established under this Credit Agreement in an amount not exceeding the
Commitment Increase Threshold minus the aggregate amount of any increase in the
Revolving Credit Facility and Term A-1 Loans in accordance with Section 2.13;
provided that any such request for an Incremental Term Facility shall be in a
minimum amount of $400,000,000 minus the aggregate amount of any increase in the
Revolving Credit Facility and Term A-1 Loans in accordance with Section 2.13.

 


(B)           CONDITIONS TO EFFECTIVENESS OF INCREMENTAL TERM FACILITY.  AS A
CONDITION PRECEDENT TO THE ESTABLISHMENT OF SUCH INCREMENTAL TERM FACILITY, THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE INCREMENTAL TERM LENDERS SHALL ENTER
INTO A SUPPLEMENT TO THIS AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT J
HERETO (THE “INCREMENTAL TERM SUPPLEMENT”) DULY COMPLETED SUCH THAT THE
INCREMENTAL TERM SUPPLEMENT SHALL SET FORTH THE TERMS AND CONDITIONS RELATING TO
THE INCREMENTAL TERM FACILITY; PROVIDED THAT, IN ANY EVENT, SUCH INCREMENTAL
TERM FACILITY SHALL NOT (I) HAVE A FINAL MATURITY EARLIER THAN THE MATURITY DATE
APPLICABLE TO THE TERM A-1 FACILITY, (II) HAVE ANY REQUIRED AMORTIZATION PRIOR
TO THE MATURITY DATE APPLICABLE TO THE TERM A-1 FACILITY UNLESS THE AVERAGE
WEIGHTED LIFE TO MATURITY OF SUCH INCREMENTAL TERM FACILITY IS EQUAL TO OR
GREATER THAT THE AVERAGE WEIGHTED LIFE TO MATURITY OF THE TERM A-1 LOANS
IMMEDIATELY PRIOR TO THE INCREMENTAL TERM CLOSING DATE AND (III) BENEFIT FROM
COVENANTS THAT ARE LESS FAVORABLE TO THE LOAN PARTIES THAN THE COVENANTS
CONTAINED IN ARTICLE VII HERETO.  UPON THE EFFECTIVE DATE OF THE INCREMENTAL
TERM SUPPLEMENT, EACH LENDER THEREUNDER SHALL BECOME AN INCREMENTAL TERM LENDER
HEREUNDER AND SUCH INCREMENTAL TERM SUPPLEMENT SHALL BE DEEMED PART OF THIS
CREDIT AGREEMENT FOR ALL PURPOSES THEREAFTER.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01           Taxes.  (a)  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Company hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Company shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

57

--------------------------------------------------------------------------------


 


(B)           PAYMENT OF OTHER TAXES BY THE COMPANY.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE COMPANY SHALL TIMELY PAY ANY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE COMPANY BY A LENDER OR
THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C
ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE COMPANY TO A GOVERNMENTAL AUTHORITY, THE
COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE COMPANY IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE COMPANY (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE COMPANY OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

58

--------------------------------------------------------------------------------


 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER”
OF THE COMPANY WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE COMPANY TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE COMPANY OR WITH RESPECT TO WHICH THE COMPANY HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE COMPANY AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE COMPANY UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE COMPANY,
UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE COMPANY (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IF THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO THE COMPANY OR ANY OTHER PERSON.

 

Section 3.02           Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Company through the Administrative

 

59

--------------------------------------------------------------------------------


 

Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Company shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted.

 

Section 3.03           Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Company and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

Section 3.04           Increased Costs; Reserves on Eurodollar Rate Loans. 
(a)  Increased Costs Generally.  If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE
CONTEMPLATED BY SECTION 3.04(E)) OR THE L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS CREDIT AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

60

--------------------------------------------------------------------------------


 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS CREDIT AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS CREDIT AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
COMPANY WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE COMPANY
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY SUCH LENDER OR
THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE COMPANY SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S

 

61

--------------------------------------------------------------------------------


 

intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


 


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE COMPANY SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE COMPANY SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER. 
IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT
DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.

 

Section 3.05           Compensation for Losses.  Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY THE COMPANY (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
COMPANY; OR


 


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE COMPANY
PURSUANT TO SECTION 10.12;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

62

--------------------------------------------------------------------------------


 

Section 3.06           Mitigation Obligations; Replacement of Lenders. 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE COMPANY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THE
COMPANY MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION 10.12.

 

Section 3.07           Survival.  All of the Company’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

ARTICLE IV

 

GUARANTY

 

Section 4.01           Guaranty.  Each of the Guarantors hereby, jointly and
severally, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Company to the Secured Parties,
arising hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations, absent manifest error.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each

 

63

--------------------------------------------------------------------------------


 

Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

 

Section 4.02           Rights of Lenders.  Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

Section 4.03           Certain Waivers.  Each Guarantor waives (a) any defense
arising by reason of any disability, change in corporate existence or structure
or other defense of the Company or any other Guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Company or any other Guarantor; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Company or any other Guarantor; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Company, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

Section 4.04           Obligations Independent.  The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other Guarantor,
and a separate action may be brought against such Guarantor to enforce this
Guaranty whether or not the Company or any other person or entity is joined as a
party.

 

Section 4.05           Subrogation.  Each Guarantor shall not exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the

 

64

--------------------------------------------------------------------------------


 

Commitments and the Facilities are terminated.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.

 

Section 4.06           Termination; Reinstatement.  This Guaranty is a
continuing and irrevocable guaranty of all Obligations now or hereafter existing
and shall remain in full force and effect until all Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
the Commitments and the Facilities with respect to the Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Company or any Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

Section 4.07           Subordination.  Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Company owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Company to such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of the Company to any
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

 

Section 4.08           Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Company under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Secured Parties.

 

Section 4.09           Condition of Company.  Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Company and any other Guarantor such information concerning
the financial condition, business and operations of the Company and any such
other Guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Company or any other

 

65

--------------------------------------------------------------------------------


 

Guarantor (such Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

Section 4.10           Limitation on Guaranty.  It is the intention of the
Guarantors, the Lenders and the Company that the obligations of each Guarantor
hereunder shall be in, but not in excess of, the maximum amount permitted by
applicable law.  To that end, but only to the extent such obligations would
otherwise be avoidable, the obligations of each Guarantor hereunder shall be
limited to the maximum amount that, after giving effect to the incurrence
thereof, would not render such Guarantor insolvent or unable to make payments in
respect of any of its indebtedness as such indebtedness matures or leave such
Guarantor with an unreasonably small capital.  The need for any such limitation
shall be determined, and any such needed limitation shall be effective, at the
time or times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder.  Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof.  This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law.  The Company
and each Guarantor agree not to commence any proceeding or action seeking to
limit the amount of the obligation of such Guarantor under this Article IV by
reason of this paragraph.  For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

Section 5.01           Conditions of Initial Credit Extension.  The obligation
of the L/C Issuer and each Lender to make the initial Credit Extension hereunder
is subject to the satisfaction of the following conditions precedent on or prior
to the date of such initial Credit Extension:

 


(A)           EXECUTION OF LOAN DOCUMENTS AND NOTES.  THE ADMINISTRATIVE AGENT’S
RECEIPT OF THE FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES
(FOLLOWED PROMPTLY BY ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY
EXECUTED BY A RESPONSIBLE OFFICER OF THE SIGNING LOAN PARTY, EACH DATED THE
CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A
RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS:


 


(I)  THIS CREDIT AGREEMENT DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY,
THE RESTRICTED SUBSIDIARIES, THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE
AGENT;

 

66

--------------------------------------------------------------------------------


 


(II) A NOTE EXECUTED BY THE COMPANY IN FAVOR OF EACH LENDER REQUESTING A NOTE;
AND


 


(III) THE PLEDGE AGREEMENT DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY AND
THE ADMINISTRATIVE AGENT, TOGETHER WITH:


 

(A)          certificates representing the Pledged Equity Interests referred to
therein accompanied by undated stock powers executed in blank,

 

(B)           proper UCC-1 Financing Statements in form appropriate for filing
under the Uniform Commercial Code of all jurisdictions that the Administrative
Agent may deem necessary in order to perfect the Liens created under the Pledge
Agreement, covering the Collateral described in the Pledge Agreement, and

 

(C)           evidence that all other action that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Pledge Agreement
has been taken (including receipt of duly executed payoff letters and UCC-3
termination statements);

 


(B)           SIGNATURES.  EACH OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES
SHALL HAVE CERTIFIED TO THE ADMINISTRATIVE AGENT (WITH COPIES TO BE PROVIDED FOR
EACH LENDER) THE NAME AND SIGNATURE OF EACH OF THE PERSONS AUTHORIZED (I) TO
SIGN ON ITS RESPECTIVE BEHALF THIS CREDIT AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND (II) IN THE CASE OF THE COMPANY, TO BORROW
UNDER THIS CREDIT AGREEMENT.  THE LENDERS MAY CONCLUSIVELY RELY ON SUCH
CERTIFICATIONS UNTIL THEY RECEIVE NOTICE IN WRITING FROM THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, TO THE CONTRARY.


 


(C)           PROOF OF ACTION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFIED COPIES OF ALL NECESSARY ACTION TAKEN BY EACH OF THE COMPANY AND THE
RESTRICTED SUBSIDIARIES TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.


 


(D)           OPINIONS OF COUNSEL TO THE COMPANY AND THE RESTRICTED
SUBSIDIARIES.  THE LENDERS SHALL HAVE RECEIVED FAVORABLE OPINIONS OF:


 

(I)            VICTORIA D. SALHUS, ESQ., SENIOR VICE PRESIDENT, DEPUTY GENERAL
COUNSEL AND SECRETARY FOR THE COMPANY AND THE RESTRICTED SUBSIDIARIES,
SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO;

 

(II)           SULLIVAN & CROMWELL LLP, SPECIAL NEW YORK COUNSEL TO THE COMPANY
AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1
HERETO; AND

 

67

--------------------------------------------------------------------------------


 

(III)          SCHENCK, PRICE, SMITH & KING, LLP, SPECIAL NEW JERSEY COUNSEL TO
THE COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F-2 HERETO;

 

(IV)          MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C., SPECIAL FCC
COUNSEL TO THE COMPANY AND THE RESTRICTED SUBSIDIARIES, SUBSTANTIALLY IN THE
FORM OF EXHIBIT F-3 HERETO;

 

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, Pillsbury Winthrop Shaw Pittman LLP, may
reasonably request (and for purposes of such opinions such counsel may rely upon
opinions of counsel in other jurisdictions, provided that such other counsel are
satisfactory to special counsel to the Administrative Agent and such other
opinions state that the Lenders are entitled to rely thereon).

 


(E)           OPINION OF LENDERS’ COUNSEL.  EACH LENDER SHALL HAVE RECEIVED A
FAVORABLE OPINION OF PILLSBURY WINTHROP SHAW PITTMAN LLP, SPECIAL NEW YORK
COUNSEL TO THE ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT G
HERETO AND COVERING SUCH OTHER MATTERS AS ANY LENDER OR LENDERS MAY REASONABLY
REQUEST.


 


(F)            COMPLIANCE CERTIFICATE.  THE LENDERS SHALL HAVE RECEIVED A
COMPLIANCE CERTIFICATE SHOWING THAT, AFTER GIVING EFFECT TO THIS CREDIT
AGREEMENT AND THE INDEBTEDNESS CONTEMPLATED TO BE INCURRED BY THE COMPANY ON THE
CLOSING DATE AND THE USE OF PROCEEDS THEREOF, THE COMPANY IS IN COMPLIANCE WITH
THE PROVISIONS OF THIS CREDIT AGREEMENT ON A PRO FORMA BASIS AS OF THE CLOSING
DATE.


 


(G)           OTHER DOCUMENTS.  SUCH OTHER DOCUMENTS, FILINGS, INSTRUMENTS AND
PAPERS RELATING TO THE DOCUMENTS REFERRED TO HEREIN AND THE TRANSACTIONS
CONTEMPLATED HEREBY AS ANY LENDER OR SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT
SHALL REASONABLY REQUIRE SHALL HAVE BEEN RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(H)           CERTAIN FEES.  ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE
AGENT, THE JOINT LEAD ARRANGERS, THE INITIAL LENDERS AND THE OTHER LENDERS ON OR
BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.  UNLESS WAIVED BY THE
ADMINISTRATIVE AGENT, THE COMPANY SHALL HAVE PAID ALL FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT PROPERLY
INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH
FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND THE ADMINISTRATIVE
AGENT).


 


(I)            REGULATORY APPROVALS.  THE COMPANY SHALL HAVE OBTAINED THE
APPROVALS OF ANY REGULATORY AUTHORITY SET FORTH ON SCHEDULE 6.03 HERETO REQUIRED
WITH RESPECT TO THIS CREDIT AGREEMENT (OTHER THAN AS SPECIFIED IN
SCHEDULE 6.03).


 


(J)            FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE RECEIVED THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES AS AT

 

68

--------------------------------------------------------------------------------


 

September 30, 2005, and the related consolidated statements of operations and
stockholders’ equity (deficiency) for the three month period ended on said date.

 


(K)           DEBT RATINGS.  THE FACILITIES SHALL HAVE RECEIVED A DEBT RATING
FROM MOODY’S AND S&P.


 


(L)            EXISTING CREDIT AGREEMENT.  THE LENDERS SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN, OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING, TERMINATED AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING, RELEASED.


 


(M)          TKR AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE REASONABLY SATISFACTORY TO IT THAT ALL OF THE UNPAID AMOUNTS OWED IN
RESPECT OF THE TKR LOANS HAVE BEEN CONVERTED TO EQUITY IN TKR AND THAT THE TKR
AGREEMENT HAS BEEN CANCELLED.


 


(N)           EXISTING LETTERS OF CREDIT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COPY OF EACH OF THE EXISTING LETTER OF CREDIT.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 5.02           Conditions to all Credit Extensions.  The obligation of
the L/C Issuer and each Lender to make each Credit Extension hereunder (which
shall not include any conversion or continuation of any outstanding Loan) is
subject to the additional conditions precedent that:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;

 

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(a) and (b), respectively;

 

69

--------------------------------------------------------------------------------


 

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent;

 

(d)  the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof; and

 

(e)  the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender through the Administrative Agent may reasonably
request.

 

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.01           Existence, Qualification and Power.  Each Loan Party is a
limited or general partnership or corporation duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization and is
duly qualified to transact business and is in good standing in all jurisdictions
in which such qualification is necessary in view of the properties and assets
owned and presently intended to be owned and the business transacted and
presently intended to be transacted by it except for qualifications the lack of
which, singly or in the aggregate, have not had and are not likely to have a
Materially Adverse Effect, and each of the Company and the Restricted
Subsidiaries has full power, authority and legal right to perform its
obligations under this Credit Agreement, the Notes and the other Loan Documents
to which it is a party.

 

Section 6.02           Subsidiaries; Affiliates; Loan Parties. 
Schedules 1.01(i) and 1.01(ii) contain a complete and correct list, as at the
Agreement Date and the Closing Date, of all Restricted Subsidiaries and
Unrestricted Subsidiaries of the Company, respectively, and a description of the
legal nature of such Subsidiaries (including, with respect to each Restricted
Subsidiary, the address of its principal place of business and its U.S. taxpayer
identification number), the nature of the ownership interests (shares of stock
or general or limited partnership or other interests) in such Subsidiaries and
the holders of such interests and, except as disclosed to the Lenders in writing
prior to the Agreement Date, the Company and each of its Subsidiaries owns all
of the ownership interests of its Subsidiaries indicated in such Schedules as
being owned by the Company or such Subsidiary, as the case may be, free and
clear of all Liens except those created under the Collateral Documents, and all
such ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable.  Schedule 6.02 hereto contains a complete and
correct list, as at the Agreement Date and the Closing Date, of all

 

70

--------------------------------------------------------------------------------


 

Affiliates of the Company which are not Subsidiaries of the Company, the nature
of the respective ownership interests in each such Affiliate, and the holder of
each such interest.

 

Section 6.03           Authority; No Conflict.  The execution, delivery and
performance by each of the Company and the Restricted Subsidiaries of each Loan
Document to which it is a party, and each Credit Extension hereunder, have been
duly authorized by all necessary corporate or other organizational action and do
not and will not:  (a) subject to the consummation of the action described in
Section 6.12 hereof, violate any Law currently in effect (other than violations
that, singly or in the aggregate, have not had and are not likely to have a
Materially Adverse Effect), or any provision of any of the Company’s or the
Restricted Subsidiaries’ respective partnership agreements, charters or by-laws
presently in effect; (b) conflict with or result in the breach of, or constitute
a default or require any consent (except for the consents described on
Schedule 6.03 hereto, each of which has been duly obtained) under, or require
any payment to be made under (i) any Contractual Obligation to which the Company
or any of the Restricted Subsidiaries is a party or their respective properties
may be bound or affected or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Company or any of the
Restricted Subsidiaries or their respective properties are subject (in each
case, other than any conflict, breach, default or required consent that, singly
or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect); or (c) except as provided under any Loan Document, result in,
or require, the creation or imposition of any Lien upon or with respect to any
of the properties or assets now owned or hereafter acquired by the Company or
any of the Restricted Subsidiaries.

 

Section 6.04           Financial Condition.  The Company has furnished to each
Lender:

 


(A)           THE CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS AT DECEMBER 31, 2004, AND THE RELATED CONSOLIDATED STATEMENTS OF
OPERATIONS AND STOCKHOLDERS’ DEFICIENCY FOR THE FISCAL YEAR ENDED ON SAID DATE,
AS INCLUDED IN THE COMPANY’S FORM 10-K DATED DECEMBER 31, 2004 AND AS AMENDED ON
FORM 8-K DATED JUNE 3, 2005, SAID FINANCIAL STATEMENTS HAVING BEEN CERTIFIED BY
AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED
STANDING REASONABLY ACCEPTABLE TO THE REQUIRED LENDERS; AND


 


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT SEPTEMBER 30, 2005, AND THE RELATED CONSOLIDATED
STATEMENTS OF OPERATIONS FOR THE QUARTER AND NINE MONTHS THEN ENDED AS INCLUDED
IN THE COMPANY’S FORM 10-Q DATED SEPTEMBER 30, 2005.


 

All financial statements referred to above (i) are complete and correct in all
material respects (subject, in the case of the unaudited financial statements
referred to above, to year-end and audit adjustments), (ii) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) and fairly present the
financial condition of the respective entity or groups of entities which is or
are the subject of such financial statements (as stated above), on a
consolidated basis, as at the respective dates of the balance sheets included

 

71

--------------------------------------------------------------------------------


 

in such financial statements and the results of operations of such entity or
groups of entities for the respective periods ended on said dates.

 


(C)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED RESTRICTED SUBSIDIARIES AS AT SEPTEMBER 30, 2005, AND THE RELATED
CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS THEN ENDED.


 

All financial statements referred to in (c) above (i) are complete and correct
in all material respects (subject to year-end and audit adjustments) except that
said financial statements do not include a statement of cash flows or the
accompanying notes to said consolidated financial statements, (ii) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted in (i) above, and (iii) fairly
present the financial condition of the respective entity or groups of entities
which is or are the subject of such financial statements (as stated above), on a
consolidated basis, as at the date of the balance sheet included in such
financial statements and the results of operations of such entity or groups of
entities for the period ended on said dates.

 

None of the Company and its Restricted Subsidiaries had on any of said dates any
material contingent liabilities, liabilities for Taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments or operations which are substantial in amount, except as referred to
or reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Agreement Date.  Except as disclosed to the
Lenders in writing prior to the Agreement Date, since September 30, 2005, there
has been no material adverse change in the financial condition (from that shown
by the respective balance sheets as at September 30, 2005 included in said
financial statements) or the businesses or operations of the Company and the
Restricted Subsidiaries taken as a whole on a pro forma combined basis (after
giving effect to the Indebtedness contemplated to be incurred on the Closing
Date and the use of proceeds thereof).

 

Section 6.05           Litigation, Compliance with Laws.  Except as disclosed to
the Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims
or disputes pending, or to the knowledge of the Company or any Restricted
Subsidiary threatened, against the Company or any Restricted Subsidiary or any
of their respective properties or assets, before any court or arbitrator or by
or before any Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Materially Adverse Effect.  Neither the Company
nor any Restricted Subsidiary is in default under or in violation of or with
respect to any Laws or any writ, injunction or decree of any court, arbitrator
or Governmental Authority, or any Franchise, except for minor defaults which, if
continued unremedied, are not likely to have a Materially Adverse Effect.

 

Section 6.06           Titles and Liens.  Except as set forth on Schedule 7.14,
each of the Company and the Restricted Subsidiaries has good title to its
properties and assets, free and clear of all Liens except those permitted by
Section 7.14 hereof.

 

72

--------------------------------------------------------------------------------


 

Section 6.07           Regulation U; Investment Company Act.  (a)  None of the
proceeds of any of the Credit Extensions shall be used to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock, except that up to $10,000,000 in the aggregate of
such proceeds may be used for such purposes, provided that both at the time of
such use and thereafter compliance with Regulation U is maintained.  If
requested by any Lender, the Company will furnish to the Lenders statements in
conformity with the requirements of Regulation U.

 

(b)  None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

Section 6.08           Taxes.  Each of the Company and the Restricted
Subsidiaries has filed all Federal, state and other material tax returns which
are required to be filed under any law applicable thereto except such returns as
to which the failure to file, singly or in the aggregate, has not had and will
not have a Materially Adverse Effect, and has paid, or made provision for the
payment of, all Taxes shown to be due pursuant to said returns or pursuant to
any assessment received by the Company or any of the Restricted Subsidiaries,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided or as to which the failure to pay, singly
or in the aggregate, has not had and is not likely to have a Materially Adverse
Effect.

 

Section 6.09           Other Credit Agreements.  Schedule 7.12 (Existing
Indebtedness), Schedule 7.13 (Existing Guarantees) and Schedule 7.14 (Existing
Liens) contain complete and correct lists, as at January 31, 2006, of all credit
agreements, indentures, purchase agreements, obligations in respect of letters
of credit, guarantees and other instruments presently in effect (including
Capital Lease Obligations) providing for, evidencing, securing or otherwise
relating to any Indebtedness of the Company and the Restricted Subsidiaries in a
principal or face amount equal to $1,000,000 or more and such lists correctly
set forth the names of the debtor or lessee and creditor or lessor with respect
to the Indebtedness outstanding or to be outstanding thereunder, the rate of
interest or rentals, a description of any security given or to be given
therefor, and the maturity or maturities or expiration date or dates thereof.

 

Section 6.10           Full Disclosure.  None of the financial statements
referred to in Section 6.04 hereof, the SEC Reports, certificates or any other
written statements delivered by or on behalf of the Company or any Restricted
Subsidiary to the Administrative Agent or any Lender contains, as at the
Agreement Date and the Closing Date, any untrue statement of a material fact nor
do such financial statements, the SEC Reports, certificates and such other
written statements, taken as a whole, omit to state a material fact necessary to
make the statements contained therein not misleading.

 

Section 6.11           No Default.  None of the Company and the Restricted
Subsidiaries is in default in the payment or performance or observance of any
Contractual Obligation, which default, either alone or in conjunction with all
other such defaults, has had or is likely to have a Materially Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

Section 6.12           Approval of Regulatory Authorities.  Except as set forth
on Schedule 6.03 hereto, no approval or consent of, or filing or registration
with, any Governmental Authority is required in connection with (a) the
execution, delivery and performance by, or enforcement against, the Company or
any of the Restricted Subsidiaries of any Loan Document to which it is a party,
(b) the grant by the Company or any of the Restricted Subsidiaries of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.  All approvals,
consents, filings, registrations or other actions described in Schedule 6.03
have been duly obtained, taken, given or made and are in full force and effect
(other than as set forth in Schedule 6.03).

 

Section 6.13           Binding Agreements.  This Credit Agreement constitutes,
and each other Loan Document when executed and delivered will constitute, the
legal, valid and binding obligations of each of the Company and the Restricted
Subsidiaries which is a party thereto, enforceable in accordance with their
respective terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).

 

Section 6.14           Franchises.  Schedule 6.14 hereto contains a complete and
correct list, as at the Agreement Date and the Closing Date, of all of the
Franchises granted to the Company and the Restricted Subsidiaries, in each case
together with the expiration date thereof, or for which applications have been
made, or are planned to be made, by the Company or any Restricted Subsidiary.

 

Section 6.15           Collective Bargaining Agreements.  Except as disclosed to
the Lenders in writing prior to the Closing Date, there are no collective
bargaining agreements between the Company or the Restricted Subsidiaries and any
trade or labor union or other employee collective bargaining agent.

 

Section 6.16           Investments.  Schedule 6.16 hereto contains a complete
and correct list, as at December 31, 2005, of all Investments of the Company and
the Restricted Subsidiaries (other than any Investments in other Restricted
Subsidiaries) in excess of $50,000,000, showing the respective amounts of each
such Investment and the respective entity (or group thereof) in which each such
Investment has been made.

 

ARTICLE VII

 

COVENANTS OF THE
COMPANY AND THE RESTRICTED SUBSIDIARIES

 

From the Agreement Date and so long as the Commitments of the Lenders shall be
in effect and until the payment in full of all Obligations hereunder, the
expiration or

 

74

--------------------------------------------------------------------------------


 

termination of all Letters of Credit and the performance of all other
Obligations of the Company under the Loan Documents, each of the Company and the
Restricted Subsidiaries agrees that, unless (x) in the case of a Revolver/Term A
Covenant, the Required Revolver/Term A Lenders and (y) in the case of any other
covenant, the Required Lenders, shall otherwise consent in writing:

 

A.        Informational Covenants:

 

Section 7.01           Financial Statements and Other Information.  The Company
will deliver to the Administrative Agent and each Lender:

 


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF THE COMPANY: 
(A) CONSOLIDATED STATEMENTS OF OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES, TAKEN TOGETHER, AND OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, TAKEN TOGETHER, FOR SUCH QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH QUARTER AND (B) THE RELATED
CONSOLIDATED BALANCE SHEETS AND CONSOLIDATED CASH FLOW STATEMENTS OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND OF THE COMPANY AND THE
RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, AS AT THE END OF SUCH QUARTER (WHICH
FINANCIAL STATEMENTS (OTHER THAN STATEMENTS OF CASH FLOWS) SHALL SET FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES AS AT THE END OF AND FOR THE
CORRESPONDING QUARTER IN THE PRECEDING FISCAL YEAR) ALL IN REASONABLE DETAIL AND
ACCOMPANIED BY A CERTIFICATE IN THE FORM OF EXHIBIT D-1 HERETO OF A SENIOR
FINANCIAL EXECUTIVE OF THE COMPANY CERTIFYING SUCH FINANCIAL STATEMENTS AS
FAIRLY PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
RESPECTIVE ENTITIES COVERED THEREBY IN ACCORDANCE WITH GAAP, EXCLUDING
ACCOMPANYING FOOTNOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS AND SUBJECT,
HOWEVER, TO YEAR-END AND AUDIT ADJUSTMENTS, WHICH CERTIFICATE SHALL INCLUDE A
STATEMENT THAT THE SENIOR FINANCIAL EXECUTIVE SIGNING THE SAME HAS NO KNOWLEDGE,
EXCEPT AS SPECIFICALLY STATED, THAT ANY DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE COMPANY:  (A) CONSOLIDATED STATEMENTS OF
OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND
OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, FOR SUCH FISCAL
YEAR AND (B) THE RELATED CONSOLIDATED BALANCE SHEETS AND CASH FLOW STATEMENTS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES, TAKEN TOGETHER, AND OF THE
COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN TOGETHER, AS AT THE END OF SUCH
FISCAL YEAR (WHICH FINANCIAL STATEMENTS (OTHER THAN CASH FLOW STATEMENTS) SHALL
SET FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES AS AT THE END OF AND FOR
THE PRECEDING FISCAL YEAR), ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE
WITH GAAP AND ACCOMPANIED BY (X) AN OPINION OF A REGISTERED PUBLIC ACCOUNTING
FIRM OF NATIONALLY RECOGNIZED STANDING SELECTED BY THE COMPANY AND REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS AS TO SAID CONSOLIDATED FINANCIAL STATEMENTS
OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AND A CERTIFICATE OF SUCH
ACCOUNTANTS STATING THAT, IN MAKING THE EXAMINATION NECESSARY FOR SAID OPINION,
THEY OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY FAILURE BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARIES TO PERFORM OR OBSERVE ANY OF ITS
COVENANTS RELATING TO FINANCIAL MATTERS IN THIS CREDIT AGREEMENT, (Y) AN
ATTESTATION REPORT OF SUCH REGISTERED

 

75

--------------------------------------------------------------------------------


 

Public Accounting Firm as to the Company’s internal controls pursuant to
Section 404 of Sarbanes-Oxley, and (z) a certificate in the form of Exhibit D-2
hereto of a senior financial executive of the Company stating that such
financial statements are correct and complete and fairly present the financial
condition and results of operations of the respective entities covered thereby
as at the end of and for such fiscal year and that the executive signing the
same has no knowledge, except as specifically stated, that any Default has
occurred and is continuing.


 


(C)           PROMPTLY AFTER THEIR BECOMING AVAILABLE, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH THE PARENT CORP., THE COMPANY OR ANY RESTRICTED
SUBSIDIARY SHALL HAVE SENT ITS SHAREHOLDERS GENERALLY (OTHER THAN TAX RETURNS
UNLESS SPECIFICALLY REQUESTED UNDER SECTION 7.01(G)), COPIES OF FINANCIAL
STATEMENTS AND REPORTS WHICH THE COMPANY SHALL HAVE SENT TO THE HOLDERS OF ANY
PERMITTED DEBT OR ANY INDEBTEDNESS SPECIFIED IN SCHEDULE 7.12, TO THE EXTENT
SUCH STATEMENTS AND REPORTS CONTAIN INFORMATION RELATING TO THE DESIGNATION OF
THE COMPANY’S SUBSIDIARIES AS “RESTRICTED SUBSIDIARIES” UNDER THE DEBT
INSTRUMENTS GOVERNING ANY SUCH INDEBTEDNESS, AND TO THE CALCULATION OF FINANCIAL
RATIOS THEREUNDER AND COPIES OF ALL REGULAR AND PERIODIC REPORTS, IF ANY, WHICH
THE PARENT CORP., THE COMPANY OR ANY RESTRICTED SUBSIDIARY SHALL HAVE FILED WITH
THE SEC, OR ANY GOVERNMENTAL AGENCY SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL
SECURITIES EXCHANGE.


 


(D)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.01(A) AND (B), A COMPLIANCE CERTIFICATE, DULY COMPLETED
(INCLUDING THE SUBSCRIBER INFORMATION REQUIRED TO BE SET FORTH THEREIN) SIGNED
BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER
OF THE COMPANY.


 


(E)           PROMPTLY, NOTICE OF THE TERMINATION, CANCELLATION, NONRENEWAL OR
OTHER LOSS OF ANY FRANCHISE FOR A CABLE TELEVISION SYSTEM OR SYSTEMS THAT HAS
HAD OR IS LIKELY TO HAVE, EITHER ALONE OR IN CONJUNCTION WITH ALL OTHER SUCH
LOSSES, A MATERIALLY ADVERSE EFFECT.


 


(F)            AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TEN DAYS AFTER ANY
SENIOR EXECUTIVE OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR OF ANY GENERAL
PARTNER OF ANY RESTRICTED SUBSIDIARY SHALL HAVE OBTAINED KNOWLEDGE OF THE
OCCURRENCE OF A DEFAULT, A STATEMENT DESCRIBING SUCH DEFAULT AND THE ACTION
WHICH IS PROPOSED TO BE TAKEN WITH RESPECT THERETO.


 


(G)           FROM TIME TO TIME, WITH REASONABLE PROMPTNESS, SUCH FURTHER
INFORMATION REGARDING THE BUSINESS, AFFAIRS AND FINANCIAL CONDITION OF THE
COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
AFFILIATES OR OTHER AFFILIATES AS THE ADMINISTRATIVE AGENT OR ANY LENDER,
THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY REQUEST.


 


(H)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.01(A) AND (B), A LIST OF ANY NEW, OR REDESIGNATION WITH
RESPECT TO, RESTRICTED SUBSIDIARIES AND UNRESTRICTED SUBSIDIARIES.

 

76

--------------------------------------------------------------------------------


 


(I)            PRIOR TO THE MAKING OF ANY SPECIAL DIVIDEND BY THE COMPANY, A
SOLVENCY CERTIFICATE SHOWING THAT, AFTER GIVING EFFECT TO SUCH SPECIAL DIVIDEND,
THE COMPANY IS SOLVENT.


 

Documents required to be delivered pursuant to Section 7.01(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Company
shall notify the Administrative Agent, each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the Compliance Certificates
required by Section 7.01(d) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”).  The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Company
Materials not otherwise publicly filed with the SEC that may be distributed to
the Public Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and Lenders to
treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws; (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Company Materials that are not marked

 

77

--------------------------------------------------------------------------------


 

“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

B.         Affirmative Covenants:

 

Section 7.02           Taxes and Claims.  Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all fees or
other charges for Franchises and all other lawful claims which, if unpaid, could
be reasonably expected to become a Lien (other than Permitted Liens) upon the
property of the Company or any of the Restricted Subsidiaries or result in the
loss of a Franchise, provided that none of the Company and the Restricted
Subsidiaries shall be required to pay any such Tax, fee or other claim as to
which the Company and the Restricted Subsidiaries have a good faith basis to
believe is not due and owing and, to the extent then appropriate, the payment
thereof is being contested in good faith and by proper proceed­ings, provided
that it maintains adequate reserves in accordance with GAAP with respect
thereto.

 

Section 7.03           Insurance.  Each of the Company and the Restricted
Subsidiaries will maintain insurance issued by financially sound and reputable
insurance companies with respect to its properties and business in such amounts
and against such risks as is usually carried by owners of simi­lar businesses
and properties in the same general areas in which the Company or such Restricted
Subsidiary operates.  The Company will furnish to any Lender, upon the request
of such Lender from time to time, full information as to the insurance
maintained in accordance with this Section 7.03.

 

Section 7.04           Maintenance of Existence; Conduct of Business.  Each of
the Company and the Restricted Subsidiaries will preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, and all of its rights, privileges,
licenses and franchises (including Franchises), except (i) where a failure to do
so, singly or in the aggregate, is not likely to have a Materially Adverse
Effect or (ii) pursuant to a Permitted Restricted Subsidiary Transaction.

 

Section 7.05           Maintenance of and Access to Properties.  Each of the
Company and the Restricted Subsidiaries will maintain, preserve and protect its
properties and assets necessary in its business in good working order and
condition, ordinary wear and tear excepted and except where a failure to do so,
singly or in the aggregate, is not likely to have a Materially Adverse Effect,
and will permit representatives of the respective Revolving Credit Lenders and
Term A Lenders to visit and inspect such properties, and to examine and make
extracts from its books and records, during normal business hours.

 

Section 7.06           Compliance with Applicable Laws.  Each of the Company and
the Restricted Subsidiaries will comply with the requirements of all applicable
Laws (including but not limited to Environmental Laws) and all orders, writs,
injunctions and decrees of any Governmental Authority a breach of which is
likely to have, singly or in the aggregate, a Materially Adverse Effect, except
where contested in good faith and by

 

78

--------------------------------------------------------------------------------


 

proper proceedings if it maintains adequate reserves in accordance with GAAP
with respect thereto.

 

Section 7.07           Litigation.  Each of the Company and the Restricted
Subsidiaries will promptly give to the Administrative Agent notice in writing
(and the Administrative Agent will notify each Lender) of all actions, suits,
proceedings, claims or disputes before any courts, arbitrators or Governmental
Authority against it or, to its knowledge, otherwise affecting it or any of its
respective properties or assets, except actions, suits, proceedings, claims or
disputes which are not reasonably likely to, singly or in the aggregate, have a
Materially Adverse Effect.  Following the initial notice of each such action,
suit, proceeding, claim or dispute, supplementary notices of all material
developments in respect thereof shall be given from time to time in like
manner.  The parties hereby acknowledge that the prompt notice required by this
Section 7.07 shall be satisfied by public reporting of such actions, suits,
proceedings, claims or disputes by the Company with the SEC in a filing made
pursuant to Securities Laws.

 

Section 7.08           Subsidiaries.  (a)  Unless Section 7.08(b) is applicable,
any New Subsidiary acquired or formed by the Company shall be deemed an
Unrestricted Subsidiary.

 


(B)           THE COMPANY MAY DESIGNATE, SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
DESIGNATION, ANY NEW SUBSIDIARY AS A RESTRICTED SUBSIDIARY BY GIVING A NOTICE
CAPTIONED “DESIGNATION OF RESTRICTED SUBSIDIARY” TO THE ADMINISTRATIVE AGENT
PROMPTLY UPON THE ACQUISITION OR FORMATION OF SUCH NEW SUBSIDIARY, SUCH NOTICE
TO SPECIFY WHETHER SUCH NEW SUBSIDIARY HAS BEEN DESIGNATED AS A “RESTRICTED
SUBSIDIARY” FOR PURPOSES OF ANY DEBT INSTRUMENTS GOVERNING ANY PERMITTED DEBT OR
ANY INDEBTEDNESS SPECIFIED IN SCHEDULE 7.12.  PROMPTLY UPON SUCH DESIGNATION,
THE COMPANY WILL CAUSE (BY DOCUMENTATION SATISFACTORY TO THE REQUIRED
REVOLVER/TERM A LENDERS) SUCH NEW RESTRICTED SUBSIDIARY TO UNDERTAKE ALL OF THE
OBLIGATIONS OF (I) A “RESTRICTED SUBSIDIARY” UNDER THIS CREDIT AGREEMENT, (II)
UNLESS SUCH NEW SUBSIDIARY IS A SUBSIDIARY OF TKR, A “GUARANTOR” UNDER THIS
CREDIT AGREEMENT, AND (III) IF APPLICABLE, A “PLEDGOR” UNDER THE PLEDGE
AGREEMENT.  EACH SUCH NEW RESTRICTED SUBSIDIARY SHALL THEREAFTER BE A
“RESTRICTED SUBSIDIARY” AND, IF APPLICABLE, A “GUARANTOR” FOR ALL PURPOSES OF
THIS CREDIT AGREEMENT AND A “PLEDGOR” FOR ALL PURPOSES OF THE PLEDGE AGREEMENT.


 


(C)           (I)  THE COMPANY MAY REDESIGNATE, SO LONG AS NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
REDESIGNATION, ANY RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY OR ANY
UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY BY GIVING A NOTICE TO THE
ADMINISTRATIVE AGENT CAPTIONED “REDESIGNATION OF RESTRICTED SUBSIDIARY” OR
“REDESIGNATION OF UNRESTRICTED SUBSIDIARY”, AS THE CASE MAY BE.  IN THE CASE OF
ANY REDESIGNATION OF ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY,
PROMPTLY UPON SUCH REDESIGNATION, THE COMPANY WILL CAUSE (BY DOCUMENTATION
SATISFACTORY TO THE REQUIRED REVOLVER/TERM A LENDERS) SUCH NEW RESTRICTED
SUBSIDIARY TO UNDERTAKE ALL OF THE OBLIGATIONS OF (A) A “RESTRICTED SUBSIDIARY”
UNDER THIS CREDIT AGREEMENT, (B) UNLESS SUCH NEW SUBSIDIARY IS A SUBSIDIARY OF
TKR, A “GUARANTOR” UNDER THIS CREDIT AGREEMENT, AND (C) IF APPLICABLE, A
“PLEDGOR” UNDER THE

 

79

--------------------------------------------------------------------------------


 


PLEDGE AGREEMENT.  EACH SUCH NEW RESTRICTED SUBSIDIARY SHALL THEREAFTER BE A
“RESTRICTED SUBSIDIARY” AND, IF APPLICABLE, A “GUARANTOR” FOR ALL PURPOSES OF
THIS CREDIT AGREEMENT AND A “PLEDGOR” FOR ALL PURPOSES OF THE PLEDGE AGREEMENT.


 

Section 7.09           Franchises.  The Restricted Subsidiaries will comply with
all of their obligations under their respective Franchises, except for failures
to comply which, singly or in the aggregate, are not likely to have a Materially
Adverse Effect.

 

Section 7.10           Use of Proceeds.  Use the proceeds of the Credit
Extensions to (i) refinance certain existing Indebtedness of the Company and its
Subsidiaries, (ii) pay fees and expenses incurred in connection with the
transactions contemplated herein, (iii) fund any dividend or other distribution
to Parent Corp. permitted under Section 7.18, and (iv) for general corporate
purposes not in contravention of any Law or of any Loan Document.

 

Section 7.11           Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

C.  Negative Covenants:

 

Section 7.12           Indebtedness.  Neither the Company nor any Restricted
Subsidiary will create, incur or suffer to exist any Indebtedness except:

 

(I)      INDEBTEDNESS HEREUNDER;

 

(II)     PERMITTED DEBT;

 

(III)    OBLIGATIONS UNDER OR IN RESPECT OF INTEREST RATE SWAP CONTRACTS UP TO
AN AGGREGATE NOTIONAL PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME AN AMOUNT EQUAL
TO THE COMMITMENTS OF ALL THE LENDERS IN THE AGGREGATE AT SUCH TIME;

 

80

--------------------------------------------------------------------------------


 

(IV)    GUARANTEES AND LETTERS OF CREDIT PERMITTED BY SECTION 7.13 HEREOF;

 

(V)     INDEBTEDNESS OF THE COMPANY OWED TO ANY RESTRICTED SUBSIDIARY AND
INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY OWED TO ANY OTHER RESTRICTED
SUBSIDIARY;

 

(VI)    INDEBTEDNESS ISSUED AND OUTSTANDING ON THE AGREEMENT DATE TO THE EXTENT
SET FORTH ON SCHEDULE 7.12 HERETO AND ANY RENEWALS, EXTENSIONS OR REFUNDINGS
THEREOF IN A PRINCIPAL AMOUNT NOT TO EXCEED THE AMOUNT SO RENEWED, EXTENDED OR
REFUNDED;

 

(VII)   INDEBTEDNESS INCURRED AS CONSIDERATION FOR ANY ACQUISITION PERMITTED
HEREUNDER AND CONSISTING SOLELY OF A DEFERRED OR CONTINGENT OBLIGATION TO
DELIVER COMMON STOCK OF THE PARENT CORP.;

 

(VIII)  MONETIZATION INDEBTEDNESS; PROVIDED THAT, THE COMPANY SHALL PROVIDE TO
THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY SUCH MONETIZATION
INDEBTEDNESS INCURRED BY THE COMPANY OR A RESTRICTED SUBSIDIARY TOGETHER WITH A
BRIEF DESCRIPTION OF THE TERMS THEREOF; AND

 

(IX)    OTHER INDEBTEDNESS OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY, TO THE
EXTENT NOT OTHERWISE PERMITTED BY CLAUSES (I) THROUGH (VIII) OF THIS SECTION
7.12, SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OUTSTANDING AT ANY ONE TIME PURSUANT TO THIS CLAUSE (IX) SHALL NOT EXCEED THE
SUM OF $400,000,000.

 

Section 7.13           Contingent Liabilities.  Neither the Company nor any
Restricted Subsidiary will, directly or indirectly (including, without
limitation, by means of causing a bank to open a letter of credit), guarantee,
endorse, contingently agree to purchase or to furnish funds for the payment or
maintenance of, or otherwise be or become contingently liable upon or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or guarantee the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agree to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss (all
such transactions being herein called “Guarantees”), except:

 

(I)      THE GUARANTEES IN ARTICLE IV HEREOF;

 

(II)     ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS;

 

(III)    THE GUARANTEES DESCRIBED IN SCHEDULE 7.13;

 

(IV)    GUARANTEES BY THE COMPANY OR ONE OR MORE OF THE RESTRICTED SUBSIDIARIES
OF INDEBTEDNESS OF, AND OTHER OBLIGATIONS (INCURRED IN THE ORDINARY

 

81

--------------------------------------------------------------------------------


 

COURSE OF BUSINESS) OF, ANOTHER RESTRICTED SUBSIDIARY, BUT ONLY IF SUCH
INDEBTEDNESS OR OBLIGATIONS ARE PERMITTED BY THIS CREDIT AGREEMENT;

 

(V)     OTHER GUARANTEES, INCLUDING, BUT NOT LIMITED TO, WITHOUT DUPLICATION,
SURETY BONDS, BY THE COMPANY, PROVIDED THAT THE OUTSTANDING AGGREGATE AMOUNT OF
THE OBLIGATIONS GUARANTEED DOES NOT EXCEED $150,000,000 AT ANY TIME;

 

(VI)    CAPITAL LEASE OBLIGATIONS TO THE EXTENT THEY CONSTITUTE GUARANTEES BY
REASON OF HAVING BEEN ASSIGNED BY THE LESSOR TO A LENDER TO SUCH LESSOR
(PROVIDED THAT THE OBLIGORS IN RESPECT OF SUCH CAPITAL LEASE OBLIGATIONS DO NOT
INCREASE THEIR LIABILITY BY REASON OF SUCH ASSIGNMENT);

 

(VII)   THE LETTERS OF CREDIT;

 

(VIII)  ANY GUARANTEE BY THE COMPANY OF THE OBLIGATIONS OF ANY UNRESTRICTED
SUBSIDIARY SO LONG AS (A) RECOURSE TO THE COMPANY THEREUNDER IS LIMITED SOLELY
TO SHARES OF CAPITAL STOCK OF SUCH UNRESTRICTED SUBSIDIARY OR ITS SUBSIDIARIES
AND TO NO OTHER ASSETS OF THE COMPANY OR THE RESTRICTED SUBSIDIARIES AND (B)
NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY AGREES, IN CONNECTION
THEREWITH, TO ANY LIMITATION ON THE AMOUNT OF INDEBTEDNESS WHICH MAY BE INCURRED
BY THEM, TO THE GRANTING OF ANY LIENS ON ASSETS OF THE COMPANY OR ANY OF THE
RESTRICTED SUBSIDIARIES (OTHER THAN SHARES OF STOCK OF SUCH UNRESTRICTED
SUBSIDIARY OR ITS SUBSIDIARIES), TO ANY ACQUISITION OR DISPOSITION OF ANY ASSETS
OF THE COMPANY OR THE RESTRICTED SUBSIDIARIES (OTHER THAN SHARES OF CAPITAL
STOCK OF SUCH UNRESTRICTED SUBSIDIARY OR ITS SUBSIDIARIES) OR TO ANY
MODIFICATION OR SUPPLEMENT OF THIS CREDIT AGREEMENT OR ANY AGREEMENT ENTERED
INTO BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES REFINANCING ANY
SUBSTANTIAL PORTION OF THE INDEBTEDNESS OUTSTANDING UNDER THIS CREDIT AGREEMENT;

 

(IX)    GUARANTEES WHICH WOULD CONSTITUTE INVESTMENTS WHICH ARE NOT PROHIBITED
BY SECTION 7.17 HEREOF; AND

 

(X)     OBLIGATIONS UNDER CONTRACTS PROVIDING FOR THE ACQUISITION OF OR
PROVISION OF GOODS OR SERVICES (INCLUDING LEASES OR LICENSES OF PROPERTY)
INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR WHICH THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES MAY BE JOINTLY AND SEVERALLY LIABLE WITH OTHER
SUBSIDIARIES OF THE COMPANY AS TO WHICH COSTS ARE ALLOCATED (AS AMONG THE
COMPANY AND ITS SUBSIDIARIES) BASED ON COST, USAGE OR OTHER REASONABLE METHOD OF
ALLOCATION; PROVIDED THAT THE UNDERTAKING OF SUCH LIABILITIES ARE NOT INTENDED
AS A GUARANTY OR OTHER CREDIT SUPPORT OF SUCH OBLIGATIONS; AND

 

(XI)    ANY GUARANTEE BY THE COMPANY OF ANY OBLIGATION TO THE EXTENT SUCH
OBLIGATION CAN BE SATISFIED (AT THE OPTION OF THE COMPANY) BY THE DELIVERY OF
COMMON STOCK OF THE PARENT CORP.

 

Section 7.14           Liens.  Neither the Company nor any Restricted Subsidiary
will create or suffer to exist, any mortgage, pledge, security interest,
conditional sale or other

 

82

--------------------------------------------------------------------------------


 

title retention agreement, lien, charge or encumbrance upon any of its assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation
(all such security being herein called “Liens”), except:

 

(I)      LIENS ON PROPERTY SECURING INDEBTEDNESS OWED TO THE COMPANY OR ANY
RESTRICTED SUBSIDIARY;

 

(II)     LIENS SECURING CAPITAL LEASES OR OTHER INDEBTEDNESS FOR THE DEFERRED
ACQUISITION PRICE OF PROPERTY OR SERVICES TO THE EXTENT SUCH LIENS ATTACH SOLELY
TO THE PROPERTY ACQUIRED WITH OR SUBJECT TO SUCH INDEBTEDNESS;

 

(III)    LIENS SECURING ALL OF THE OBLIGATIONS OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES HEREUNDER;

 

(IV)    PERMITTED LIENS;

 

(V)     OTHER LIENS ON PROPERTY IN EFFECT ON THE AGREEMENT DATE TO THE EXTENT
SET FORTH ON SCHEDULE 7.14 HERETO;

 

(VI)    LIENS ON SHARES OF THE CAPITAL STOCK OF, OR PARTNERSHIP INTEREST IN, ANY
UNRESTRICTED SUBSIDIARY; AND

 

(VII)   LIENS ON ANY SHARE OF MONETIZED STOCK TO THE EXTENT SUCH LIENS SECURE
MONETIZATION INDEBTEDNESS RELATED TO SUCH MONETIZED STOCK.

 

In addition, neither the Company nor any Restricted Subsidiary will enter into
or permit to exist any undertaking by it or affecting any of its properties
whereby the Company or such Restricted Subsidiary shall agree with any Person
(other than the Lenders or the Administrative Agent) not to create or suffer to
exist any Liens in favor of any other Person, provided that the foregoing
restriction shall not apply to any such undertaking contained in any indenture
or other agreement governing any Permitted Debt.

 

Section 7.15           Leases.  Neither the Company nor any Restricted
Subsidiary will incur, assume or have outstanding any obligation to pay rent
under Leases (as lessee, guarantor or otherwise) except:

 

(I)      OBLIGATIONS UNDER LEASES BY ONE RESTRICTED SUBSIDIARY TO ANOTHER
RESTRICTED SUBSIDIARY OR THE COMPANY, AS THE CASE MAY BE; AND

 

(II)     OBLIGATIONS UNDER LEASES OF EQUIPMENT AND OTHER REAL OR PERSONAL
PROPERTY FOR USE IN THE ORDINARY COURSE OF THE BUSINESS (INCLUDING ANY
SUBLEASING OR ALLOCATIONS TO OTHER SUBSIDIARIES OF THE COMPANY) OF THE COMPANY
AND THE RESTRICTED SUBSIDIARIES AND CSC TECHNOLOGY, INCLUDING POLE RENTAL LEASES
AND LEASES OF MICROWAVE TRANSMISSION, RECEPTION RIGHTS AND RADIO AND OTHER
FREQUENCY SPECTRUM.

 

Section 7.16           TKR  Neither the Company nor any Restricted Subsidiary
will make any Investment in TKR after the Agreement Date in excess of a net
aggregate

 

83

--------------------------------------------------------------------------------


 

amount of $500,000,000, unless, prior thereto, TKR shall have become a Guarantor
hereunder.

 

Section 7.17           Investments.  Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, (a) make or permit to remain
outstanding any advances, loans, accounts receivable (other than (x) accounts
receivable arising in the ordinary course of business of the Company or such
Restricted Subsidiary and (y) accounts receivable owing to the Company or any
Restricted Subsidiary from any Unrestricted Subsidiary for management or other
services or other overhead or shared expenses allocated in the ordinary course
of business provided by the Company or any Restricted Subsidiary to such
Unrestricted Subsidiary or other extensions of credit (excluding, however,
accrued and unpaid interest in respect of any advance, loan or other extension
of credit) or capital contributions to (by means of transfers of property to
others, or payments for property or services for the account or use of others,
or otherwise) any Person (other than the Company or any Restricted Subsidiary)),
(b) purchase or own any stocks, bonds, notes, debentures or other securities
(including, without limitation, any interests in any partnership, joint venture
or any similar enterprise) of, or any bank accounts with, or Guarantee any
Indebtedness or other obligations of, any Person (other than the Company or any
Restricted Subsidiary), or (c) purchase or acquire (in one transaction or a
series of transactions) assets of another Person that constitute a business unit
or all or a substantial part of the business of, such Person (other than the
Company or any Restricted Subsidiary) (all such transactions referred to in
clauses (a), (b) and (c) being herein called “Investments”), provided however,
that such restriction shall not apply so long as no Default shall have occurred
and be continuing both immediately before and immediately after giving effect to
the making of each such Investment, and, provided further, that the Company or
any Restricted Subsidiary may convert the form of any outstanding Investment by
the Company or such Restricted Subsidiary in any Unrestricted Subsidiary that
was permitted under this Section 7.17 when first made by the Company or a
Restricted Subsidiary at all times prior to any Responsible Officer having
knowledge of the occurrence and continuance of a Default.

 

Section 7.18           Restricted Payments.  Neither the Company nor any
Restricted Subsidiary will, directly or indirectly, make or declare any
Restricted Payment (other than any Restricted Payment payable (and paid) in
common stock of the Parent Corp.) at any time, except that, so long as no
Default shall have occurred and be continuing at the time such Restricted
Payment is made or would result from the making or declaration of such
Restricted Payment, this Section 7.18 shall not apply to (i) any Restricted
Payment made by the Company to Parent Corp. and used by Parent Corp. to make a
scheduled payment of principal or interest on any of Parent Corp.’s Indebtedness
or to pay any management fees, and (ii) any other Restricted Payment by the
Company or any of the Restricted Subsidiaries, provided that during any
Limitation Period the aggregate amount of Restricted Payments made shall not
exceed $200,000,000 plus an amount equal to the aggregate proceeds received by
the Company or the Restricted Subsidiaries from any capital contribution or any
issue of new Equity Interests following the Closing Date not previously utilized
to increase the available amount of Restricted Payments during any Limitation
Period.   “Limitation Period” shall mean one or more consecutive Certification
Periods in which the Cash Flow Ratio as reflected on the Compliance Certificate

 

84

--------------------------------------------------------------------------------


 

applicable to such Certification Period exceeds (x) from the Closing Date to,
and including, September 30, 2006, 6.75 to 1 and (y) thereafter, 6.00 to 1,
either at the beginning of such Certification Period or at any time during such
period after giving effect to any Indebtedness incurred to fund a Restricted
Payment made during such period; and “Certification Period” shall mean the
period from the date of the delivery of a Compliance Certificate to the date
immediately preceding the delivery of the immediately succeeding Compliance
Certificate.

 

Section 7.19           Business.  (a)  The Company and the Restricted
Subsidiaries shall not permit the portion of consolidated gross revenues of the
Company and the Restricted Subsidiaries derived from the business of developing,
constructing, owning, acquiring, altering, repairing, financing, operating,
maintaining, publishing, distributing, promoting and otherwise exploiting cable
television systems and related businesses, including, without limitation,
telecommunications services, data transmission and telephony activities, for any
Quarter to be less than 90% of the total consolidated gross revenues of the
Company and the Restricted Subsidiaries for such Quarter.

 


(B)           NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY WILL EFFECT ANY
DISPOSITION OR REDESIGNATE A RESTRICTED SUBSIDIARY AS AN UNRESTRICTED SUBSIDIARY
UNDER SECTION 7.08, UNLESS, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH
DISPOSITION OR REDESIGNATION, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.
IN DETERMINING THE ABSENCE OF A DEFAULT AFTER GIVING EFFECT TO ANY TRANSACTION
LIMITED BY THE FOREGOING, OR BY ANY OTHER COVENANT CONTAINED HEREIN, COMPLIANCE
WITH SECTION 7.23, SECTION 7.24 AND SECTION 7.25 SHALL BE DETERMINED ON A PRO
FORMA BASIS GIVING EFFECT TO THE SUBJECT TRANSACTION.


 

Section 7.20           Transactions with Affiliates.  Other than as set forth on
Schedule 7.20, neither the Company nor any Restricted Subsidiary will effect any
transaction with any of its Affiliates that is not a Restricted Subsidiary on a
basis less favorable to the Company or such Restricted Subsidiary than would at
the time be obtainable for a comparable transaction in arms-length dealing with
an unrelated third party (other than overhead and other ordinary course
allocations of costs and services on a reasonable basis).

 

Section 7.21           Amendments of Certain Instruments.  Neither the Company
nor any Restricted Subsidiary will modify or supplement, or consent to any
waiver of any of the provisions of, any Debt Instrument governing any Permitted
Debt or any Indebtedness specified in Schedule 7.12 except to the extent, after
giving effect thereto, that such Permitted Debt or other Indebtedness could be
incurred on such modified or supplemented terms by the Company or a Restricted
Subsidiary on the effective date of the modification, supplement or consent.  In
addition, the Company will not amend, modify or supplement any of the provisions
of its charter in respect of preferred stock of the Company, except that the
Company may (a) file any amendment or modification thereto or supplement thereof
to permit the issuance of New Preferred Stock of the Company and (b) file a
certificate of retirement thereto in respect of any series of preferred stock of
the Company the purchase, acquisition, redemption or retirement of which is
permitted by this Credit Agreement.

 

85

--------------------------------------------------------------------------------


 

Section 7.22           Issuance of Stock.  The Company will not permit any
Restricted Subsidiary to issue any shares of stock or other ownership interests
in such Restricted Subsidiary if, after giving effect thereto, the percentage of
the ownership interests in such Restricted Subsidiary held by the Company and
the Restricted Subsidiaries immediately prior to such issuance would be
decreased.

 

D.  Financial Covenants:

 

Section 7.23           Operating Cash Flow.  (a)  Operating Cash Flow to Total
Interest Expense. The Company and the Restricted Subsidiaries will cause, for
each Quarter, the ratio of Operating Cash Flow for the period of four Quarters
ending with such Quarter to Total Interest Expense for such period of four
Quarters ending with such Quarter to be at least the following respective
amounts at all times during the following respective periods; provided that, in
the event that the Company shall not have made a Special Dividend to Parent
Corp. on or prior to September 30, 2006, the “Adjusted Ratio” set forth below
shall apply from October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

 

From and including the Closing Date to and including the Quarter ended December
31, 2006

 

1.75 to 1

 

1.75 to 1

 

From and including January 1, 2007 to and including the Quarter ended June 30,
2007

 

1.85 to 1

 

2.00 to 1

 

On and after July 1, 2007

 

2.00 to 1

 

2.25 to 1

 

 

(b)           Operating Cash Flow less Consolidated Cash Taxes to Total Debt
Expense.  The Company and the Restricted Subsidiaries will cause, for each
Quarter, the ratio of (i) Operating Cash Flow for the period of four Quarters
ending with such Quarter less Consolidated Cash Taxes paid during such period of
four Quarters to (ii) Total Debt Expense for such period of four Quarters ending
with such Quarter to be at least equal to 1.50 to 1.

 

Section 7.24           Cash Flow Ratio.  The Company and the Guarantors will not
permit the Cash Flow Ratio to exceed the following respective amounts at any
time during the following respective periods; provided that, in the event that
the Company shall not have made a Special Dividend to Parent Corp. on or prior
to September 30, 2006, the “Adjusted Ratio” set forth below shall apply from
October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

 

From and including the Closing Date to and including September 30, 2006

 

7.50 to 1

 

—

 

From and including October 1, 2006 to and including December 31, 2006

 

7.25 to 1

 

6.25 to 1

 

From and including January 1, 2007 to and including March 31, 2007

 

7.00 to 1

 

6.00 to 1

 

From and including April 1, 2007 to and including September 30, 2007

 

6.50 to 1

 

5.50 to 1

 

From and including October 1, 2007 to and including December 31, 2007

 

6.00 to 1

 

5.00 to 1

 

From and including January 1, 2008 to and including December 31, 2008

 

5.50 to 1

 

4.50 to 1

 

From and including January 1, 2009 to and including December 31, 2009

 

5.00 to 1

 

4.00 to 1

 

On and after January 1, 2010

 

4.50 to 1

 

3.50 to 1

 

 

86

--------------------------------------------------------------------------------


 

 

Section 7.25           Senior Secured Leverage Ratio.  The Company and the
Guarantors will not permit the Senior Secured Leverage Ratio to exceed the
following respective amounts at any time during the following respective
periods; provided that, in the event that the Company shall not have made a
Special Dividend to Parent Corp. on or prior to September 30, 2006, the
“Adjusted Ratio” set forth below shall apply from October 1, 2006:

 

Period

 

Ratio

 

Adjusted Ratio

 

From and including the Closing Date to and including September 30, 2006

 

4.00 to 1

 

—

 

From and including October 1, 2006 to and including December 31, 2006

 

4.00 to 1

 

3.50 to 1

 

From and including January 1, 2007 to and including December 31, 2007

 

3.75 to 1

 

3.25 to 1

 

From and including January 1, 2008 to and including December 31, 2008

 

3.50 to 1

 

3.00 to 1

 

From and including January 1, 2009 to and including December 31, 2009

 

3.25 to 1

 

2.75 to 1

 

On and after January 1, 2010

 

3.00 to 1

 

2.50 to 1

 

 

Section 7.26           Incremental Term Facility Covenants.  The Company and
each of the Restricted Subsidiaries shall comply with each covenant contained in
any Incremental Term Facility, subject to any applicable grace periods and
notice requirements.

 

87

--------------------------------------------------------------------------------


 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01           Events of Default.  Each of the following shall
constitute an “Event of Default”:

 


(A)           ANY REPRESENTATION OR WARRANTY IN THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, STATEMENT OR OTHER DOCUMENT FURNISHED
TO THE LENDERS OR THE ADMINISTRATIVE AGENT PURSUANT HERETO (INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENT THERETO), OR ANY CERTIFICATION MADE OR DEEMED TO HAVE
BEEN MADE BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY TO ANY LENDER OR THE
ADMINISTRATIVE AGENT HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT, OR SHALL BE
BREACHED, IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; PROVIDED THAT ANY
REPRESENTATION MADE PURSUANT TO SECTION 5.02 IN RESPECT OF THE ABSENCE OF ANY
DEFAULT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF (I) AT THE TIME OF SUCH
REPRESENTATION, SUCH DEFAULT WAS NOT KNOWN TO A RESPONSIBLE OFFICER AND (II)
PRIOR TO SUCH DEFAULT, THE ABSENCE OF WHICH IS THE SUBJECT OF SUCH
REPRESENTATION, BECOMING AN EVENT OF DEFAULT, SUCH DEFAULT HAS BEEN CURED OR
WAIVED IN ACCORDANCE WITH THIS CREDIT AGREEMENT; OR


 


(B)           (I) DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY
REVOLVING CREDIT LOAN, TERM A LOAN OR ANY L/C OBLIGATION, DEFAULT IN THE DEPOSIT
WHEN DUE OF FUNDS AS CASH COLLATERAL IN RESPECT OF L/C OBLIGATIONS OR DEFAULT IN
THE PAYMENT WHEN DUE OF INTEREST ON ANY REVOLVING CREDIT LOAN, TERM A LOAN OR ON
ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER OR ANY OTHER AMOUNT PAYABLE TO ANY
REVOLVING CREDIT LENDER OR TERM A LENDER HEREUNDER, AND THE FAILURE TO PAY SUCH
INTEREST, FEE OR SUCH OTHER AMOUNT WITHIN TWO BUSINESS DAYS AFTER THE SAME
BECOMES DUE OR (II) DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY
INCREMENTAL TERM LOAN OR DEFAULT IN THE PAYMENT WHEN DUE OF INTEREST ON ANY
INCREMENTAL TERM LOAN, OR ANY FEE DUE HEREUNDER OR ANY OTHER AMOUNT PAYABLE TO
ANY INCREMENTAL TERM LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER, AND THE
FAILURE TO PAY SUCH INTEREST OR SUCH OTHER AMOUNT WITHIN TWO BUSINESS DAYS AFTER
THE SAME BECOMES DUE; OR


 


(C)           DEFAULT BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES IN
THE PERFORMANCE OR OBSERVANCE OF ANY OF ITS AGREEMENTS IN ARTICLE VII HEREOF
(OTHER THAN SECTION 7.01, SECTION 7.02, SECTION 7.03, SECTION 7.05, SECTION
7.06, SECTION 7.07, SECTION 7.08, SECTION 7.10, SECTION 7.17 AND SECTION 7.20
HEREOF BUT INCLUDING SECTION 7.01(F) HEREOF); OR


 


(D)           (I) DEFAULT BY THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES
IN THE PERFORMANCE OR OBSERVANCE OF ANY OF ITS OTHER AGREEMENTS HEREIN (OTHER
THAN THOSE SPECIFIED IN SECTION 8.01(C)) OR IN ANY OTHER LOAN DOCUMENT, WHICH
SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER NOTICE THEREOF SHALL HAVE BEEN GIVEN
TO THE COMPANY BY ANY LENDER (OTHER THAN ANY INCREMENTAL TERM LENDER) OR THE
ADMINISTRATIVE AGENT (PROVIDED THAT SUCH PERIOD SHALL BE FIVE DAYS IN THE CASE
OF A DEFAULT UNDER SECTION 7.17 HEREOF AND PROVIDED FURTHER THAT SUCH PERIOD
SHALL BE FIFTEEN DAYS AND NO SUCH NOTICE SHALL BE REQUIRED IN THE CASE OF A
DEFAULT UNDER SECTION 7.01(D) HEREOF) OR (II) DEFAULT BY THE

 

88

--------------------------------------------------------------------------------


 


COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES IN THE PERFORMANCE OR OBSERVANCE
OF ANY OF ITS OTHER AGREEMENTS HEREIN OR IN ANY OTHER LOAN DOCUMENT (OTHER THAN
ANY REVOLVER/TERM A COVENANT), WHICH SHALL REMAIN UNREMEDIED FOR 60 DAYS AFTER
NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE COMPANY BY INCREMENTAL TERM LENDERS
HOLDING AT LEAST 25% OF THE INCREMENTAL TERM FACILITY ON THE DATE SUCH NOTICE IS
GIVEN OR THE ADMINISTRATIVE AGENT; OR


 


(E)           ANY INDEBTEDNESS OF THE COMPANY (INCLUDING ANY INDEBTEDNESS
HEREUNDER) OR ANY OF THE RESTRICTED SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT OF $10,000,000 OR MORE, EXCLUDING (I) ANY INDEBTEDNESS OWING SOLELY TO
THE COMPANY OR A RESTRICTED SUBSIDIARY AND (II) ANY INDEBTEDNESS FOR THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES OWED TO THE PERSON PROVIDING
SUCH PROPERTY OR SERVICES AS TO WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY
HAS A GOOD FAITH BASIS TO BELIEVE IS NOT DUE AND OWING AND, TO THE EXTENT THEN
APPROPRIATE, IS CONTESTING ITS OBLIGATION TO PAY THE SAME IN GOOD FAITH AND BY
PROPER PROCEEDINGS AND FOR WHICH THE COMPANY OR SUCH RESTRICTED SUBSIDIARY HAS
ESTABLISHED APPROPRIATE RESERVES (SUCH INDEBTEDNESS UNDER CLAUSES (I) AND (II)
ABOVE HEREIN CALLED “EXCLUDED INDEBTEDNESS”), SHALL (I) BECOME DUE BEFORE STATED
MATURITY BY THE ACCELERATION OF THE MATURITY THEREOF BY REASON OF DEFAULT OR
(II) BECOME DUE BY ITS TERMS AND SHALL NOT BE PROMPTLY PAID OR EXTENDED; OR


 


(F)            ANY DEFAULT UNDER ANY INDENTURE, CREDIT AGREEMENT OR LOAN
AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT UNDER WHICH INDEBTEDNESS OF THE
COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES CONSTITUTING INDEBTEDNESS FOR
BORROWED MONEY IN AN AGGREGATE PRINCIPAL AMOUNT OF $10,000,000 OR MORE IS
OUTSTANDING (OTHER THAN EXCLUDED INDEBTEDNESS), OR BY WHICH ANY SUCH
INDEBTEDNESS IS EVIDENCED, SHALL HAVE OCCURRED AND SHALL CONTINUE FOR A PERIOD
OF TIME SUFFICIENT TO PERMIT THE HOLDER OR HOLDERS OF ANY SUCH INDEBTEDNESS (OR
A TRUSTEE OR AGENT ON ITS OR THEIR BEHALF) TO ACCELERATE THE MATURITY THEREOF OR
TO ENFORCE ANY LIEN PROVIDED FOR BY ANY SUCH INDENTURE, AGREEMENT OR INSTRUMENT,
AS THE CASE MAY BE, UNLESS SUCH DEFAULT SHALL HAVE BEEN PERMANENTLY WAIVED BY
THE RESPECTIVE HOLDER OF SUCH INDEBTEDNESS; OR


 


(G)           THE COMPANY OR ANY OF THE RESTRICTED SUBSIDIARIES SHALL (I) APPLY
FOR OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (II) ADMIT IN WRITING ITS INABILITY, OR BE GENERALLY
UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE, (III) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (IV) BE ADJUDICATED AS BANKRUPT OR INSOLVENT, (V)
COMMENCE A VOLUNTARY CASE UNDER ANY DEBTOR RELIEF LAW (AS NOW OR HEREAFTER IN
EFFECT), (VI) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY DEBTOR RELIEF
LAW, (VII) ACQUIESCE IN WRITING TO, OR FAIL TO CONTROVERT IN A TIMELY AND
APPROPRIATE MANNER, ANY PETITION FILED AGAINST THE COMPANY OR ANY RESTRICTED
SUBSIDIARY IN ANY INVOLUNTARY CASE UNDER ANY SUCH DEBTOR RELIEF LAW, OR (VIII)
TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(H)           A CASE OR OTHER PROCEEDING SHALL BE COMMENCED, WITHOUT THE
APPLICATION, APPROVAL OR CONSENT OF THE COMPANY OR ANY OF THE RESTRICTED
SUBSIDIARIES, IN ANY COURT OF COMPETENT JURISDICTION, SEEKING THE LIQUIDATION,
REORGANIZATION, DISSOLUTION, WINDING UP, OR COMPOSITION OR READJUSTMENT OR DEBTS
OF THE COMPANY OR ANY RESTRICTED

 

89

--------------------------------------------------------------------------------


 


SUBSIDIARY, THE APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE
LIKE OF THE COMPANY OR SUCH RESTRICTED SUBSIDIARY OR OF ALL OR ANY SUBSTANTIAL
PART OF ITS ASSETS, OR ANY OTHER SIMILAR ACTION WITH RESPECT TO THE COMPANY OR
SUCH RESTRICTED SUBSIDIARY UNDER ANY DEBTOR RELIEF LAW, AND SUCH CASE OR
PROCEEDING SHALL CONTINUE UNDISMISSED, OR UNSTAYED AND IN EFFECT, FOR ANY PERIOD
OF 30 CONSECUTIVE DAYS, OR AN ORDER FOR RELIEF AGAINST THE COMPANY OR ANY
RESTRICTED SUBSIDIARY SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER ANY DEBTOR
RELIEF LAW (AS NOW OR HEREAFTER IN EFFECT); OR


 


(I)            (I) A JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF $10,000,000
SHALL BE RENDERED AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND SUCH
JUDGMENT SHALL REMAIN UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE
DAYS WITHOUT A STAY OF EXECUTION OR (IF A STAY IS NOT PROVIDED FOR BY APPLICABLE
LAW) WITHOUT HAVING BEEN FULLY BONDED OR (II) A FINAL JUDGMENT OR FINAL
JUDGMENTS FOR THE PAYMENT OF MONEY ARE ENTERED BY A COURT OR COURTS OF COMPETENT
JURISDICTION AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY AND EITHER (X) AN
ENFORCEMENT PROCEEDING SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR (Y) SUCH JUDGMENT REMAINS UNDISCHARGED AND UNBONDED FOR A PERIOD
(DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED) OF 60 DAYS, PROVIDED
THAT, THE AGGREGATE OF ALL JUDGMENTS EXCEEDS $20,000,000; OR


 


(J)            ANY FRANCHISE ISSUED TO THE COMPANY OR ANY RESTRICTED SUBSIDIARY
SHALL BE REVOKED OR CANCELED OR EXPIRE BY ITS TERMS AND NOT BE RENEWED, OR SHALL
BE MODIFIED IN A MANNER ADVERSE TO THE COMPANY OR THE RESTRICTED SUBSIDIARY
UTILIZING SUCH FRANCHISE, IF SUCH REVOCATION, CANCELLATION, EXPIRATION OR
NON-RENEWAL IS LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT (AFTER GIVING EFFECT
TO ANY TEMPORARY OPERATING AUTHORITY); OR


 


(K)           (I)  ANY TERMINATION EVENT SHALL OCCUR; (II) ANY ACCUMULATED
FUNDING DEFICIENCY, WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN;
(III) ANY PERSON SHALL ENGAGE IN ANY PROHIBITED TRANSACTION INVOLVING ANY PLAN;
(IV) THE COMPANY OR ANY ERISA AFFILIATE IS IN “DEFAULT” (AS DEFINED IN SECTION
4219(C)(5) OF ERISA) WITH RESPECT TO PAYMENTS TO A MULTIEMPLOYER PLAN RESULTING
FROM THE COMPANY’S OR ANY ERISA AFFILIATE’S COMPLETE OR PARTIAL WITHDRAWAL (AS
DESCRIBED IN SECTION 4203 OR 4205 OF ERISA) FROM SUCH PLAN; (V) THE CONDITIONS
FOR IMPOSITION OF A LIEN UNDER SECTION 302(F) OF ERISA SHALL HAVE BEEN MET WITH
RESPECT TO A PLAN; (VI) THE ADOPTION OF AN AMENDMENT TO A PLAN REQUIRING THE
PROVISION OF SECURITY TO SUCH PLAN PURSUANT TO SECTION 307 OF ERISA; (VII) THE
COMPANY OR ANY ERISA AFFILIATE SHALL FAIL TO PAY WHEN DUE AN AMOUNT WHICH IS
PAYABLE BY IT TO THE PBGC OR TO A PLAN UNDER TITLE IV OF ERISA AND WHICH, WHEN
AGGREGATED WITH ALL OTHER SUCH AMOUNTS WITH RESPECT TO THE PAYMENT OF WHICH THE
COMPANY AND ITS ERISA AFFILIATES ARE AT THE TIME IN DEFAULT, EXCEEDS $500,000;
(VIII) A PROCEEDING SHALL BE INSTITUTED BY A FIDUCIARY OF ANY PLAN AGAINST THE
COMPANY OR ANY ERISA AFFILIATE TO ENFORCE SECTION 515 OF ERISA AND SUCH
PROCEEDING SHALL NOT HAVE BEEN DISMISSED WITHIN 30 DAYS THEREAFTER; (IX) THE
ASSUMPTION OF, OR ANY MATERIAL INCREASE IN, THE CONTINGENT LIABILITY OF THE
COMPANY OR ANY RESTRICTED SUBSIDIARY WITH RESPECT TO ANY POST-RETIREMENT WELFARE
LIABILITY AND SUCH ASSUMPTION OR MATERIAL INCREASE HAS HAD, OR COULD REASONABLY
BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; AND BY REASON OF ANY OR ALL OF
SUCH EVENTS DESCRIBED IN CLAUSES (I) THROUGH (IX) AS APPLICABLE THERE SHALL OR
COULD RESULT IN ACTUAL OR POTENTIAL LIABILITY OF THE COMPANY AND ANY ERISA
AFFILIATE IN EXCESS OF $500,000 IN THE AGGREGATE; OR

 

90

--------------------------------------------------------------------------------


 


(L)            (I)  DOLAN FAMILY INTERESTS SHALL CEASE AT ANY TIME TO HAVE
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 (AS IN EFFECT ON THE
AGREEMENT DATE) PROMULGATED UNDER THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED) OF SHARES OF THE CAPITAL STOCK OF PARENT CORP. HAVING SUFFICIENT VOTES
TO ELECT (OR OTHERWISE DESIGNATE) AT SUCH TIME A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF PARENT CORP., (II) PARENT CORP. SHALL CEASE TO OWN (FREE
AND CLEAR OF ALL LIENS) DIRECTLY 100% OF THE COMMON STOCK OF THE COMPANY, OR ANY
PERSON (OTHER THAN PARENT CORP.) SHALL OBTAIN THE LEGAL OR CONTRACTUAL RIGHT TO
OWN, OR TO CAUSE THE TRANSFER OF THE OWNERSHIP OF, ANY OF THE COMMON STOCK OF
THE COMPANY, WITHOUT REGARD TO ANY REQUIRED APPROVAL OF ANY OTHER PERSON, OR
(III) THE COMPANY SHALL CEASE TO OWN, DIRECTLY OR INDIRECTLY, 100% OF THE COMMON
STOCK OF TKR, OR ANY PERSON (OTHER THAN THE COMPANY OR ANY DIRECT SUBSIDIARY OF
THE COMPANY HOLDING ALL OF THE COMMON STOCK OF TKR) SHALL OBTAIN THE LEGAL OR
CONTRACTUAL RIGHT TO OWN, OR TO CAUSE THE TRANSFER OF THE OWNERSHIP OF, ANY OF
THE COMMON STOCK OF TKR, WITHOUT REGARD TO ANY REQUIRED APPROVAL OF ANY OTHER
PERSON; OR


 


(M)          THE COMPANY OR ANY RESTRICTED SUBSIDIARY ASSERTS OR ANY AFFILIATE
INSTITUTES ANY PROCEEDINGS SEEKING TO ESTABLISH OR ANY PERSON OBTAINS A JUDGMENT
ESTABLISHING THAT (I) ANY PROVISION OF THE LOAN DOCUMENTS IS INVALID, NOT
BINDING OR UNENFORCEABLE OR (II) THE LIEN CREATED, OR PURPORTED TO BE CREATED,
BY THE LOAN DOCUMENTS IS NOT A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE PROPERTY IN WHICH SUCH LIEN IS CREATED, OR PURPORTED TO BE
CREATED, PURSUANT TO THE LOAN DOCUMENTS.


 

Section 8.02           Remedies upon Event of Default.  (a)  Revolver/Term A
Event of Default.  If any Revolver/Term A Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Revolver/Term A Lenders, take any or all of the
following actions:

 


(I)            DECLARE THE COMMITMENT OF EACH REVOLVING CREDIT LENDER AND EACH
TERM A LENDER TO MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C
CREDIT EXTENSIONS TO BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION
SHALL BE TERMINATED;


 


(II)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING
CREDIT LOANS AND TERM A LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL
OTHER AMOUNTS OWING OR PAYABLE TO ANY REVOLVER CREDIT LENDER OR TERM A LENDER
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY;


 


(III)          REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(IV)          EXERCISE ON BEHALF OF ITSELF, THE REVOLVING CREDIT LENDERS, TERM A
LENDERS AND THE L/C ISSUER ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND SUCH
LENDERS UNDER THE LOAN DOCUMENTS.

 

91

--------------------------------------------------------------------------------


 

(b)           Other Event of Default.  If any Event of Default (other than a
Revolver/Term A Event of Default) occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

 


(I)            DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(II)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE COMPANY;


 


(III)          REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(IV)          EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT AND SUCH LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

Section 8.03           Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

92

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.01           Appointment and Authority.  (a)  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C
ISSUER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING,
HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN
PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS

 

93

--------------------------------------------------------------------------------


 


AND ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION
9.05 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY
PORTION THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY
RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT),
SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND
ARTICLE X (INCLUDING SECTION 10.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

Section 9.02           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.03           Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE COMPANY OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any

 

94

--------------------------------------------------------------------------------


 

Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04           Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 9.05           Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06           Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Company.  Upon receipt of any such notice of resignation, the
Required Lenders shall

 

95

--------------------------------------------------------------------------------


 

have the right, in consultation with the Company, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

Section 9.07           Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own

 

96

--------------------------------------------------------------------------------


 

credit analysis and decision to enter into this Credit Agreement.  Each Lender
and the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.08           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Runners, Joint Lead Arrangers, Syndication
Agent or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

 

Section 9.09           Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTION 2.03(I) AND (J), SECTION 2.08 ALLOWED IN SUCH JUDICIAL PROCEEDING;
AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08.

 

97

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
the L/C Issuer or in any such proceeding.

 

Section 9.10           Collateral and Guaranty Matters.  The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III)  IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;


 


(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND


 


(C)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.14(II).


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents or to subordinate its interest in such item, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01         Amendments, Etc.  No amendment or waiver of any provision
of this Credit Agreement or any other Loan Document, and no consent to any
departure by the Company or any other Loan Party therefrom, shall be effective
unless in writing signed by the Company or the applicable Loan Party, as the
case may be, and (i) in the case of an amendment or

 

98

--------------------------------------------------------------------------------


 

waiver of any Revolver/Term A Covenant or Revolver/Term A Default, the Required
Revolver/Term A Lenders and (ii) in the case of an amendment or waiver of any
other provision or Event of Default, the Required Lenders, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 


(A)           (I) WAIVE ANY CONDITION SET FORTH IN SECTION 5.01 (OTHER THAN
SECTION 5.01(H)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION, SECTION 5.02,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (II) WAIVE ANY CONDITION SET FORTH
IN SECTION 6 OF THE INCREMENTAL TERM SUPPLEMENT (OTHER THAN SECTION 6(H)
THEREOF), OR, IN THE CASE OF THE MAKING OF THE INCREMENTAL TERM LOANS, SECTION
5.02, WITHOUT THE WRITTEN CONSENT OF EACH INCREMENTAL TERM LENDER;


 


(B)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 5.02 AS TO ANY CREDIT EXTENSION UNDER A
PARTICULAR FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS, THE REQUIRED TERM A-1 LENDERS, THE REQUIRED TERM A-2 LENDERS OR THE
REQUIRED INCREMENTAL TERM LENDERS, IF ANY, AS THE CASE MAY BE;


 


(C)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(D)           POSTPONE ANY DATE FIXED BY THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;


 


(E)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, OR CHANGE THE MANNER OF COMPUTATION OF ANY FINANCIAL RATIO
(INCLUDING ANY CHANGE IN ANY APPLICABLE DEFINED TERM) USED IN DETERMINING THE
APPLICABLE RATE THAT WOULD RESULT IN A REDUCTION OF ANY INTEREST RATE ON ANY
LOAN OR ANY FEE PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR
TO WAIVE ANY OBLIGATION OF THE COMPANY TO PAY INTEREST OR LETTER OF CREDIT FEES
AT THE DEFAULT RATE;


 


(F)            CHANGE (I) SECTION 2.12 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.04(B) OR SECTION 2.05(B),
RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS
UNDER A FACILITY WITHOUT THE WRITTEN CONSENT OF (A) IF SUCH FROM FOLLOWING
FACILITY IS THE TERM A-1 FACILITY, THE REQUIRED TERM A-1 LENDERS, (B) IF SUCH
FACILITY IS THE TERM A-2 FACILITY, THE REQUIRED TERM A-2 LENDERS, (C) IF SUCH
FACILITY IS THE REVOLVING CREDIT FACILITY, THE REQUIRED REVOLVING LENDERS, AND
(D) IF SUCH

 

99

--------------------------------------------------------------------------------


 


FACILITY IS THE INCREMENTAL TERM FACILITY, IF ANY, THE REQUIRED INCREMENTAL TERM
LENDERS OR (III) SECTION 8.03, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(G)           CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS,” “REQUIRED TERM A-1 LENDERS,” “REQUIRED TERM A-2 LENDERS,” “REQUIRED
INCREMENTAL TERM LENDERS” OR “REQUIRED REVOLVER/TERM A LENDERS” WITHOUT THE
WRITTEN CONSENT OF EACH LENDER UNDER THE APPLICABLE FACILITY OR FACILITIES;


 


(H)           RELEASE ALL OR A SIGNIFICANT PORTION OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(I)            RELEASE OR REMOVE ALL OR A SIGNIFICANT PORTION OF THE GUARANTORS,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


 


(J)            IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER
A FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM A-1 FACILITY, THE REQUIRED
TERM A-1 LENDERS, (II) IF SUCH FACILITY IS THE TERM A-2 FACILITY, THE REQUIRED
TERM A-2 LENDERS, (III) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE
REQUIRED REVOLVING LENDERS, AND (IV) IF SUCH FACILITY IS THE INCREMENTAL TERM
FACILITY, THE REQUIRED INCREMENTAL TERM LENDERS, IF ANY;


 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Loan Document; (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (iv) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (v) the rate of interest applicable to the Term A-2 Facility may be amended
in a writing executed only by the Company and the Initial Lenders. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Section 10.02         Notices; Effectiveness; Electronic Communications.  (a) 
Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by

 

100

--------------------------------------------------------------------------------


 

hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(I)      IF TO THE COMPANY, THE GUARANTORS, THE ADMINISTRATIVE AGENT OR THE L/C
ISSUER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE
NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)     IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE COMPANY
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT

 

101

--------------------------------------------------------------------------------


 


WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF
THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM
THE COMPANY MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY,
ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE COMPANY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMPANY MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO THE COMPANY, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE COMPANY,
THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.  IN ADDITION, EACH LENDER AGREES TO
NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME,
TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES
AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR
SUCH LENDER.


 


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE COMPANY EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE COMPANY.  ALL TELEPHONIC NOTICES TO AND
OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY
THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


 

Section 10.03         No Waiver; Cumulative Remedies.  No failure on the part of
the Administrative Agent, the L/C Issuer or any Lender to exercise, and no delay
by any such

 

102

--------------------------------------------------------------------------------


 

Person in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The right, remedy, power or
privilege provided herein, and provided under any other Loan Document, are
cumulative and not exclusive of any right, remedy, power or privilege provided
by law.

 

Section 10.04         Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights (A)
in connection with this Credit Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 


(B)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE
COMPANY OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF)
AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF

 

103

--------------------------------------------------------------------------------


 


HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE COMPANY OR ANY OTHER LOAN PARTY OR ANY OF THE COMPANY’S OR SUCH
LOAN PARTY’S DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE COMPANY OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE COMPANY OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE COMPANY FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH
LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.11(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

104

--------------------------------------------------------------------------------


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 

Section 10.05         Payments Set Aside.  To the extent that any payment by or
on behalf of the Company is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

Section 10.06         Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Company nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

105

--------------------------------------------------------------------------------


 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE
LOANS (INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)            MINIMUM AMOUNTS.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(II)           PROPORTIONATE AMOUNTS.   EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT WITH RESPECT TO THE LOANS OR THE
COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER
FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE
FACILITIES ON A NON-PRO RATA BASIS;

 

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

 

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such

 

106

--------------------------------------------------------------------------------


 

assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)  the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(IV)  ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET
FORTH IN SCHEDULE 10.06; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY,
IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN
THE CASE OF ANY ASSIGNMENT.  THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(V)   NO ASSIGNMENT TO COMPANY.  NO SUCH ASSIGNMENT SHALL BE MADE TO THE COMPANY
OR ANY OF THE COMPANY’S AFFILIATES OR SUBSIDIARIES.

 

(VI)  NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE MADE TO A
NATURAL PERSON.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Credit Agreement that does not

 

107

--------------------------------------------------------------------------------


 

comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE COMPANY, SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S
OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE COMPANY, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS CREDIT AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. 
THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE COMPANY AND ANY LENDER AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE COMPANY OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS CREDIT AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS CREDIT AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE COMPANY, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER
SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE
RIGHT TO ENFORCE THIS CREDIT AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT; PROVIDED THAT
SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE FIRST PROVISO TO SECTION 10.01 THAT AFFECTS SUCH PARTICIPANT. 
SUBJECT TO SUBSECTION (E) OF THIS SECTION, THE COMPANY AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 3.01, SECTION 3.04 AND
SECTION 3.05 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO SECTION 10.06(B).  TO THE EXTENT PERMITTED BY
LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.07 AS
THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.12 AS THOUGH IT WERE A LENDER.


 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR SECTION 3.04 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE COMPANY IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT

 

108

--------------------------------------------------------------------------------


 


AGREES, FOR THE BENEFIT OF THE COMPANY, TO COMPLY WITH SECTION 3.01(E) AS THOUGH
IT WERE A LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS CREDIT
AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE COMPANY (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS CREDIT AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY
LOAN, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS
TO MAKE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO
MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE
SUCH PAYMENT TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION
2.11(B)(II).  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY
SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE COMPANY UNDER
THIS CREDIT AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO
SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS
CREDIT AGREEMENT FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING
LENDER SHALL FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER
OR OTHER MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER
OF RECORD HEREUNDER.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
CREDIT AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY
SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR
LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE COMPANY AND THE

 

109

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF
$2,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT
TO ANY LOAN TO THE GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH SPC.


 

(I)            RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA
ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENTS AND REVOLVING CREDIT LOANS
PURSUANT TO SECTION 10.06(B), BANK OF AMERICA MAY UPON 30 DAYS’ NOTICE TO THE
COMPANY AND THE LENDERS, RESIGN AS L/C ISSUER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER, THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG
THE LENDERS A SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE
BY THE COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF
BANK OF AMERICA AS L/C ISSUER.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT
SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE
DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT
THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR
FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). 
UPON THE APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR L/C ISSUER, (A) SUCH
SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER, AND (B) THE SUCCESSOR L/C
ISSUER SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT,
IF ANY, OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF
AMERICA WITH RESPECT TO SUCH LETTERS OF CREDIT.

 

Section 10.07         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Credit Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Credit Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any

 

110

--------------------------------------------------------------------------------


 

such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 10.08         Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 


SECTION 10.09   COUNTERPARTS; INTEGRATION; EFFECTIVENESS.   THIS CREDIT
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN
DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 5.01, THIS CREDIT AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS CREDIT AGREEMENT
BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS CREDIT AGREEMENT.


 

Section 10.10         Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.11         Severability.  If any provision of this Credit Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Credit Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable

 

111

--------------------------------------------------------------------------------


 

provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 10.12         Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.05), all of its interests, rights and obligations under
this Credit Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(A)           THE COMPANY SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);

 

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
COMPANY (IN THE CASE OF ALL OTHER AMOUNTS);

 

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

 

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

Section 10.13         Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW. 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 


(B)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY

 

112

--------------------------------------------------------------------------------


 


THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 

Section 10.14         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO

 

113

--------------------------------------------------------------------------------


 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.15         No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby, the Company
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Company and its Affiliates, on the one hand, and the Administrative Agent and
joint Lead Arrangers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Joint Lead Arrangers each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Joint Lead
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Joint Lead Arranger has
advised or is currently advising the Company or any of its Affiliates on other
matters) and neither the Administrative Agent nor any Joint Lead Arranger has
any obligation to the Company or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its Affiliates, and neither the Administrative Agent nor any Joint
Lead Arranger has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Administrative Agent
and the Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Joint Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty.

 

Section 10.16         USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other

 

114

--------------------------------------------------------------------------------


 

information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.

 

Section 10.17         Senior Indebtedness.  The Obligations shall constitute
“Senior Indebtedness” as such term is defined in all debt instruments to which
the Company or any Restricted Subsidiary is a party and which contains such a
definition.

 

Section 10.18         Liability of General Partners and Other Persons.  No
general partner of any Restricted Subsidiary that is a partnership, joint
venture or joint adventure shall have any personal liability in respect of such
Restricted Subsidiary’s obligation under this Credit Agreement or the Notes by
reason of his, her or its status as such general partner.  In addition, no
limited partner, officer, employee, director, stockholder or other holder of an
ownership interest of or in the Company or any Restricted Subsidiary or any
partnership, corporation or other entity which is a stockholder or other holder
of an ownership interest of or in the Company or any Restricted Subsidiary shall
have any personal liability in respect of such obligations by reason of his, her
or its status as such limited partner, officer, employee, director, stockholder
or holder.

 

Section 10.19         Authorization of Third Parties to Deliver Information and
Discuss Affairs.  The Company hereby confirms that it has authorized and
directed each Person whose preparation or delivery to the Administrative Agent
or the Lenders of any opinion, report or other information is a condition or
covenant under this Credit Agreement (including under Article V and Article VII)
to so prepare or deliver such opinions, reports or other information for the
benefit of the Administrative Agent and the Lenders.  The Company agrees to
confirm such authorizations and directions provided for in this Section 10.19
from time to time as may be requested by the Administrative Agent.

 

Section 10.20         Acknowledgement.  The Company hereby acknowledges that
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or fiduciary duty to the Company arising out of or in connection with this
Credit Agreement or any of the other Loan Documents, and the relationship
between the Administrative Agent and the Lenders, on the one hand, and the
Company, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

 

CSC HOLDINGS, INC.

 

 

 

By

/s/ John Bier

 

 

Name:

John Bier

 

Title: Sr.

Vice President & Treasurer

 

 

 

1047 E 46TH STREET CORPORATION

 

 

 

151 S. FULTON STREET CORPORATION

 

 

 

2234 FULTON STREET CORPORATION

 

 

 

A-R CABLE SERVICES - NY, INC.

 

 

 

ARSENAL MSUB 2, INC.

 

 

 

CABLEVISION AREA 9 CORPORATION

 

 

 

CABLEVISION DIGITAL DEVELOPMENT, LLC

 

 

 

CABLEVISION FAIRFIELD CORPORATION

 

 

 

CABLEVISION LIGHTPATH - CT, INC.

 

 

 

CABLEVISION LIGHTPATH - NJ, INC.

 

 

 

CABLEVISION LIGHTPATH - NY, INC.

 

 

 

CABLEVISION OF BROOKHAVEN, INC.

 

 

 

CABLEVISION OF BROOKLINE, INC.

 

 

 

CABLEVISION OF CLEVELAND G.P., INC.

 

 

 

CABLEVISION OF CLEVELAND L.P., INC.

 

 

 

CABLEVISION OF CONNECTICUT CORPORATION

 

 

 

CABLEVISION OF HUDSON COUNTY, INC.

 

 

 

CABLEVISION OF LITCHFIELD, INC.

 

S-1

 

CSC HOLDINGS CREDIT AVREEMENT (2006)

 

--------------------------------------------------------------------------------


 

 

CABLEVISION OF MONMOUTH, INC.

 

 

 

CABLEVISION OF NEW JERSEY, INC.

 

 

 

CABLEVISION OF OAKLAND, LLC

 

 

 

CABLEVISION OF PATERSON, LLC

 

 

 

CABLEVISION OF ROCKLAND/RAMAPO, LLC

 

 

 

CABLEVISION OF WARWICK, LLC

 

 

 

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

 

 

 

CABLEVISION OF THE MIDWEST HOLDING CO., INC.

 

 

 

CABLEVISION OF WAPPINGERS FALLS, INC.

 

 

 

CABLEVISION VOIP, LLC

 

 

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

 

 

CABLEVISION SYSTEMS DUTCHESS CORPORATION

 

 

 

CABLEVISION SYSTEMS EAST HAMPTON CORPORATION

 

 

 

CABLEVISION SYSTEMS GREAT NECK CORPORATION

 

 

 

CABLEVISION SYSTEMS HUNTINGTON CORPORATION

 

 

 

CABLEVISION SYSTEMS ISLIP CORPORATION

 

 

 

CABLEVISION SYSTEMS LONG ISLAND CORPORATION

 

 

 

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

 

S-2

--------------------------------------------------------------------------------


 

 

 

CABLEVISION SYSTEMS SUFFOLK CORPORATION

 

 

 

 

 

CABLEVISION SYSTEMS WESTCHESTER CORPORATION

 

 

 

 

 

COMMUNICATIONS DEVELOPMENT CORPORATION

 

 

 

 

 

CSC ACQUISITION - MA, INC.

 

 

 

 

 

CSC ACQUISITION - NY, INC.

 

 

 

 

 

CSC ACQUISITION CORPORATION

 

 

 

 

 

CSC GATEWAY CORPORATION

 

 

 

 

 

CSC OPTIMUM HOLDINGS, LLC

 

 

 

 

 

CSC TKR I, INC.

 

 

 

 

 

CSC TKR, INC.

 

 

 

 

 

LIGHTPATH VOIP, LLC

 

 

 

 

 

PETRA CABLEVISION CORP.

 

 

 

 

 

SAMSON CABLEVISION CORP.

 

 

 

 

 

SUFFOLK CABLE CORPORATION

 

 

 

 

 

SUFFOLK CABLE OF SHELTER ISLAND, INC.

 

 

 

 

 

SUFFOLK CABLE OF SMITHTOWN, INC.

 

 

 

 

 

TELERAMA, INC.

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

 

Name:

John Bier

 

 

 

 

Title:

Authorized Signatory of each of the
above-named entities

 

 

S-3

--------------------------------------------------------------------------------


 

 

 

 

CABLEVISION LIGHTPATH, INC., effective
after receipt of the regulatory approval specified on
Schedule 6.03

 

 

 

 

 

By:

/s/ John Bier

 

 

 

 

Name:

John Bier

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

CSC GATEWAY CORPORATION

 

 

 

CABLEVISION OF NEW JERSEY, INC.

 

 

 

 

 

each a General Partner of

 

 

 

 

 

 

 

 

 

 

 

 

CABLEVISION OF NEWARK

 

 

 

 

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

 

Managing General Partner of

 

 

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

 

 

 

 

 

CABLEVISION AREA 9 CORPORATION

 

 

Managing General Partner of

 

 

CABLEVISION OF CONNECTICUT, LIMITED PARTNERSHIP

 

 

 

 

 

CABLEVISION OF CLEVELAND G.P., INC.

 

 

GENERAL PARTNER OF CABLEVISION OF CLEVELAND, L.P.

 

 

 

 

 

CABLEVISION FAIRFIELD CORPORATION
General Partner of CABLEVISION SYSTEMS
OF SOUTHERN CONNECTICUT, LIMITED
PARTNERSHIP

 

 

 

 

 

CSC TKR, INC. AND CSC TKR I, INC.

 

 

each a general partner of KRC/CCC
INVESTMENT PARTNERSHIP

 

 

 

 

 

 

 

 

By:

/s/ John Bier

 

 

 

 

Name:

John Bier

 

 

 

 

Title:

Authorized Signatory
of each of the above corporate
general partners

 

 

S-4

--------------------------------------------------------------------------------


 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-5

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as L/C Issuer and Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

 

BEAR STEARNS CORPORATE LENDING
INC.,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-8

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

 

 

MERRILL LYNCH CAPITAL
CORPORATION,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-10

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-11

--------------------------------------------------------------------------------


 

 

 

TORONTO DOMINION (TEXAS) LLC,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

S-12

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-13

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK N.A.,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-14

--------------------------------------------------------------------------------


 

 

 

HARRIS NESBITT FINANCING, INC.,

 

 

as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-15

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

S-16

--------------------------------------------------------------------------------


 

 

 

SOCIETE GENERALE,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-17

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-18

--------------------------------------------------------------------------------


 

 

 

CALYON NEW YORK BRANCH,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-19

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-20

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-21

--------------------------------------------------------------------------------


 

 

 

FORTIS CAPITAL CORP.,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-22

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-23

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL LLC,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

S-24

--------------------------------------------------------------------------------


 

 

 

CIT LENDING SERVICES CORPORATION,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-25

--------------------------------------------------------------------------------


 

 

 

COMMERCE BANK, N.A.,

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

S-26

--------------------------------------------------------------------------------